 



Exhibit 10.1
 
 
STOCK PURCHASE AGREEMENT
between
TRIUMPHE INSURANCE HOLDINGS LLC,
Seller,
and
NATIONAL INTERSTATE INSURANCE COMPANY,
Purchaser
Dated as of September 30, 2005
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                                      Page ARTICLE 1 DEFINITIONS
    1  
 
                            1.1.           Definitions     1  
 
                            ARTICLE 2 SALE OF THE TRIUMPHE SHARES AND CLOSING  
  6  
 
                            2.1.           Sale of the Triumphe Shares     6  
2.2.           Purchase Price     6   2.3.           Closing     7  
 
                            ARTICLE 3 REPRESENTATIONS AND WARRANTIES     8  
 
                            3.1.           Representations and Warranties of
Seller     8  
 
    3.1.1.             Organization, Authority, Standing, of the Company     8  
 
    3.1.2.             Triumphe Shares     8  
 
    3.1.3.             Organization and Standing of Seller; Authority for
Agreement     9  
 
    3.1.4.             Consents     10  
 
    3.1.5.             Financial Statements; Assets     10  
 
    3.1.6.             Absence of Undisclosed Liabilities; Soundness of
Reserves; Records     11  
 
    3.1.7.             Litigation     12  
 
    3.1.8.             Compliance with Law     12  
 
    3.1.9.             Insurance Regulation     13  
 
    3.1.10.                Taxes     13  
 
    3.1.11.                Absence of Certain Changes     15  
 
    3.1.12.                Brokers     16  
 
    3.1.13.                Conduct of Operations     16  
 
    3.1.14.                Absence of Claims     16  
 
    3.1.15.                No Infringement     17  
 
    3.1.16.                Insurance Coverage     17  
 
    3.1.17.                No Employee Claims     17  
 
    3.1.18.                Contracts     17  
 
    3.1.19.                Powers of Attorney and Suretyship     18  
 
    3.1.20.                Disclosure     18   3.2.           Representations
and Warranties of Purchaser     18  
 
    3.2.1.             Organization and Standing of Purchaser     18  
 
    3.2.2.             Authority for Agreement     18  
 
    3.2.3.             Consents     19  
 
    3.2.4.             Purchase for Investment     19  
 
    3.2.5.             Brokers     19  
 
    3.2.6.             Financing     19  
 
    3.2.7             Litigation     20  
 
    3.2.8             Compliance with Law     20  
 
    3.2.9             Disclosure     20  
 
                            ARTICLE 4 CONDITIONS PRECEDENT     20  
 
                            4.1.           Conditions to the Obligations of
Purchaser and Seller     20   4.2.           Conditions to Purchaser’s
Obligations     21  
 
    4.2.1.             Material Adverse Effect     21  
 
    4.2.2.             Representations and Warranties     21  

 



--------------------------------------------------------------------------------



 



                     
 
    4.2.3.        Performance     22  
 
    4.2.4.        Certificate     22  
 
    4.2.5.        Resignation     22  
 
    4.2.6.        Termination of Certain Agreements     22  
 
    4.2.7.        Shares and Transferred Assets; Other Agreements     22  
   4.3.
          Conditions to the Seller’s Obligations     22  
 
    4.3.1.        Representations and Warranties     22  
 
    4.3.2.        Performance     22  
 
    4.3.3.        Certificate     23  
 
                    ARTICLE 5 COVENANTS     23  
 
                   
   5.1.
          Conduct of Business of the Company     23  
   5.2.
          Filings and Authorizations     24  
   5.3.
          Name Change     25  
   5.4.
          Confidentiality     25  
   5.5.
          Non-Competition and Non-Solicitation     25  
   5.6.
          Updated Schedules     25  
   5.7.
          Further Assurances     26  
 
                    ARTICLE 6 TAX MATTERS     28  
 
                   
   6.1.
          Indemnity     28  
   6.2.
          Returns and Payments     28  
   6.3.
          Consents     29  
   6.4.
          Time of Payment     30  
   6.5.
          Cooperation and Exchange of Information     30  
   6.6.
          Transfer Taxes     31  
   6.7.
          Miscellaneous     31  
 
                    ARTICLE 7 TERMINATION     31  
 
                   
   7.1.
          Termination     31  
   7.2.
          Effect of Termination     32  
 
                    ARTICLE 8 INDEMNIFICATION     32  
 
                   
   8.1.
          Survival of Representations and Warranties     32  
   8.2.
          Additional Definitions     33  
   8.3.
          Indemnity     33  
   8.4.
          Third Party Claims     34  
   8.5.
          Indemnity Payments     34  
   8.6.
          Exclusive Remedy     35  
   8.7.
          Miscellaneous     35  
 
                    ARTICLE 9 MISCELLANEOUS     35  
 
                   
   9.1.
          Notices     36  
   9.2.
          Entire Agreement     36  
   9.3.
          Expenses     36  
   9.4.
          Public Announcements     36  
   9.5.
          Waiver; Construction     36  
   9.6.
          Amendment     37  
   9.7.
          No Third Party Beneficiary     37  
   9.8.
          No Assignment; Binding Effect     37  
   9.9.
          Headings     37  
   9.10.
          Invalid Provisions     37  
   9.11.
          Counterparts     38  

 



--------------------------------------------------------------------------------



 



                 
   9.12.
      Governing Law     38  
   9.13.
      WAIVER OF JURY TRIAL     38  
   9.14.
      Specific Performance     38  

 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”), dated as of September 30,
2005, is made by and between Triumphe Insurance Holdings LLC, a Delaware limited
liability company (“Seller”), and National Interstate Insurance Company, an Ohio
corporation (“Purchaser”).
W I T N E S S E T H
     WHEREAS, Seller is the owner of all of the issued and outstanding capital
stock of Triumphe Casualty Company (the “Company”), a Pennsylvania domiciled
insurance company, with seventy-five thousand (75,000) shares of common stock,
par value Forty and 00/100 Dollars ($40.00) per share (the “Triumphe Shares”)
issued and outstanding;
     WHEREAS, Seller desires to sell all of the Triumphe Shares to Purchaser,
and Purchaser desires to purchase all of the Triumphe Shares from Seller, upon
the terms and conditions and for the consideration described below;
     WHEREAS, Purchaser acknowledges that the Company discontinued writing new
and renewal insurance policies on or about April 1, 2004 (the “Runoff Date”);
and
     WHEREAS, since the Runoff Date the parties have worked together to
transition various aspects of the Company’s operations to Purchaser;
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
made and the mutual benefits to be derived from this Agreement, and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     1.1. Definitions. The terms defined in this Article 1, whenever used in
this Agreement, shall have the following meanings for all purposes of this
Agreement.
     “Admitted Assets” mean all of the assets whose values are permitted to be
included under the Pennsylvania insurance laws in the Company’s Statutory
Statements.

 



--------------------------------------------------------------------------------



 



     “Affiliate” of a specified Person means a Person that (at the time when the
determination is to be made) directly, or indirectly through one or more
intermediaries, Controls, or is Controlled by, or is under common Control with,
the specified Person.
     “Affiliate Agreements” means all agreements and arrangements between the
Company and Seller or any Affiliate of Seller (excluding the Agency Agreement).
     “Agency Agreement” means the Agency Agreement executed July 2, 2001,
between the Company and VFS Insurance Services LLC, a North Carolina limited
liability company, as amended May 31, 2005 to remove agent’s binding authority
effective as of the Runoff Date.
     “Agreement” shall have the meaning set forth in the Preamble of this
Agreement.
     “Annual Statements” shall have the meaning set forth in Section 3.1.5 of
this Agreement.
     “Approvals and Filings” shall have the meaning set forth in Section 3.2.3
of this Agreement.
     “Assessment Period” shall have the meaning set forth in Section 6.1 of this
Agreement.
     “Audit” shall have the meaning set forth in Section 3.1.10(f) of this
Agreement.
     “Business Day” means a day of the year (other than Saturdays, Sundays or
any other days on which banks are required or authorized to close in New York
City).
     “Closing” shall have the meaning set forth in Section 2.3 of this
Agreement.
     “Closing Admitted Assets” means the Company’s Admitted Assets as of the
Closing Effective Date.
     “Closing Date” means the date on which the Closing shall take place as set
forth in Section 2.3 of this Agreement.
     “Closing Effective Date” means January 1, 2006, at 12:00:01 a.m. Eastern
Standard Time.
     “Closing Payment” means an amount equal to 90% of the Company’s Statutory
Surplus.
     “Code” means the United States Internal Revenue Code of 1986, as amended,
or any successor thereto, including any rules and regulations issued thereunder.
     “Commissioner” means the Commissioner of Insurance of any jurisdiction in
which the Company is licensed to conduct insurance business.
     “Company” shall have the meaning set forth in the Recitals of this
Agreement.
     “Consents” shall have the meaning set forth in Section 3.1.4 of this
Agreement.

2



--------------------------------------------------------------------------------



 



     “Consolidated Return” means any consolidated, combined or unitary Tax
Return which includes the Company.
     “Contest” shall have the meaning set forth in Section 6.3 of this
Agreement.
     “Control” (including, with correlative meaning, the terms “controlling,”
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.
     “Debt” means, with respect to any Person, all obligations (including all
obligations in respect of principal, accrued interest, penalties, fees and
premiums) of such Person (a) for borrowed money (including overdraft
facilities), (b) evidenced by notes (including surplus notes), bonds, debentures
or similar contractual obligations, (c) for the deferred purchase price of
property, goods or services (other than trade payables or accruals incurred in
the ordinary course of business consistent with past practices), (d) under
capital leases, (e) in respect of letters of credit and bankers’ acceptances,
(f) for swap agreements, collar agreements and other contractual obligations
relating to interest rate protection and (g) in the nature of guarantees of the
obligations described in clauses (a) through (f) above of any other Person.
     “Disclosure Schedule” means each of the Disclosure Schedules referred to
herein, and all exhibits thereto.
     “Escrow Agreement” shall mean the Escrow Agreement among Seller, Purchaser
and KeyBank, National Association governing the deposit, investment, and release
of the Closing Payment, the form of which is attached hereto as Exhibit A.
     “GAAP” shall mean Generally Accepted Accounting Principles in the United
States, consistently applied.
     “Income Taxes” means all Taxes computed in whole or in part based on or by
reference to net income and any alternative, minimum, accumulated earnings or
personal holding company Tax.
     “Indemnifiable Losses” shall have the meaning set forth in Section 8.2 of
this Agreement.
     “Information Returns” means, with respect to any entity or group of
entities, any and all reports, returns, declarations or other filings (other
than Tax Returns), including but not limited to, federal and state wage
reporting, employment and unemployment Tax Returns (e.g. IRS Forms 940, 941,
W-2, W-3 and their state and local equivalents) as well as reports of payments
made (e.g. IRS Forms 1099 and 1042), that are required under applicable law to
be supplied to any Taxing Authority.
     “Insurance Brokers” shall have the meaning set forth in Section 3.1.18 of
this Agreement.

3



--------------------------------------------------------------------------------



 



     “Insurance Contracts” means the treaties, policies, binders, slips and
other agreements of insurance (including reinsurance) written, assumed, or ceded
by the Company to the extent in effect prior to the Closing Effective Date
(including all supplements, endorsements, riders and ancillary agreements in
connection therewith).
     “IRS” means the United States Internal Revenue Service.
     “Lien” means any lien, pledge, charge, security interest, title retention
agreement, or other encumbrance or adverse claim of any kind.
     “Material Adverse Effect” means any event or occurrence which, individually
or together with any other such event or such occurrence, has, or would be
reasonably likely to have, a material adverse effect on the business, assets,
liabilities, financial condition or Operations of the Company, or which would
materially interfere with or delay the consummation of the transactions
contemplated hereunder, but shall in all cases exclude any effect from
(i) general economic conditions, (ii) actions taken with Purchaser’s knowledge
and consent , (iii) the Company discontinuing to write new and renewal insurance
policies, or (iv) the ordinary and customary conduct of the Company’s Operations
since January 1, 2005.
     “Nonadmitted Assets” means those assets designated as such on page 2 of the
Company’s Statutory Statements.
     “Operations” means all insurance and reinsurance business of the Company,
past or present.
     “Parties” shall mean Seller and Purchaser.
     “Permitted Liens” shall mean any liens identified as such on Disclosure
Schedule 3.1.3.
     “Person” means any individual, firm, partnership, association, corporation,
limited liability company, trust, public body, government or other entity.
     “Purchase Price” shall have the meaning set forth in Section 2.2 of this
Agreement.
     “Purchaser” shall have the meaning set forth in the Preamble of this
Agreement.
     “Quarterly Statutory Statements” shall have the meaning set forth in
Section 3.1.5(a) of this Agreement.
     “Responsible Officer” shall mean, with respect to any Party, the Chairman,
President, Chief Financial Officer or Vice President of such Party.
     “SAP” means with respect to the Annual Statements and Quarterly Statutory
Statements of the Company, the statutory accounting practices prescribed or
permitted by the Insurance Department of the Commonwealth of Pennsylvania for
the preparation of such annual and quarterly statements.
     “Seller” shall have the meaning set forth in the Preamble of this
Agreement.

4



--------------------------------------------------------------------------------



 



     “Software” means all computer software used in the Operations and owned by
the Company, including but not limited to, application software and system
software, including all source code and object code versions thereof, in any and
all forms and media, whether recorded on paper, magnetic media or other
electronic or non-electronic media (including data and related documentation,
user manuals, training materials, flow charts, diagrams, descriptive tests and
programs, computer print-outs, underlying tapes, computer databases and similar
items), integrated circuits, embedded systems, and other electromechanical or
processor based systems.
     “Statutory Statements” shall have the meaning set forth in Section 3.1.5(a)
of this Agreement.
     “Statutory Surplus” means the Company’s surplus as regards policyholders as
reported in the Company’s Quarterly Statutory Statement for the period ended
September 30, 2005, which shall be prepared to include any adjustments from an
audit by the Company’s independent accountants and delivered to the Purchaser on
or before November 7, 2005.
     “Straddle Period Taxes” shall have the meaning set forth in Section 6.1 of
this Agreement.
     “Tax Returns” means with respect to any entity or group of entities, all
reports, estimates, extension requests, information statements and returns
relating to, or required to be filed in connection with, any payment of any Tax.
     “Taxable Period” means, with respect to any Tax of any entity, or any group
of entities filing a Consolidated Return for federal, state, local or foreign
Tax purposes, the period for which the Tax is computed.
     “Taxing Authority” means the IRS and any other domestic or foreign
governmental authority responsible for the administration of any Tax.
     “Taxes” (or “Tax,” where the context requires) means all federal, state,
local, foreign and other income, profits, franchise, gross receipts, capital,
sales, use, value added, ad valorem, transfer, employment, social security,
disability, health insurance, occupation, property, severance, production,
premium, payroll, real and personal property, stamp, unemployment insurance,
social security, disability, workers compensation, withholding, excise and other
taxes, duties and other similar governmental charges and assessments which are
in the nature of a tax (including interest and penalties thereon and additions
thereto).
     “To the knowledge of” and any similar phrases or corollaries means, with
respect to the Seller, the actual knowledge, after due inquiry, of those
officers set forth on Disclosure Schedule 1.1 attached hereto and, with respect
to the Purchaser, the actual knowledge, after due inquiry of those officers set
forth on Disclosure Schedule 1.2 attached hereto.
     “Triumphe Shares” shall have the meaning set forth in the Recitals of this
Agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE 2
SALE OF THE TRIUMPHE SHARES AND CLOSING
     2.1. Sale of the Triumphe Shares. Subject to the terms and conditions of
this Agreement and in reliance upon the representations, warranties and
covenants contained herein, at the Closing provided for in Section 2.3, Seller
will sell, and Purchaser will purchase, the Triumphe Shares free and clear of
all Liens for the consideration specified in Section 2.2.
     2.2. Purchase Price.
     (a) The purchase price (the “Purchase Price”) for the Triumphe Shares shall
be the Statutory Surplus of the Company as adjusted to reflect (i) the fair
market value of the Company’s investment portfolio as of the Closing Effective
Date; (ii) any contingent liabilities specified on Schedule 2.2 that are not
reserved for in the Statutory Surplus or indemnified by the Seller and VFS US
LLC under Article 8, as such schedule may be amended by mutual agreement of the
Parties from time to time prior to the Closing as a result of Purchaser’s
continuing due diligence following the execution of this Agreement; (iii) an
amount equal to any uncollected premium (net of commissions) on the policies
identified on Schedule 2.2, which shall be collected and retained by Seller or
an Affiliate following the Closing; (iv) the amount of $100,000 to be used by
Purchaser to defray the cost of extending the reinsurance on or self-insuring
with respect to the business underwritten by Mission Insurance Company of Texas
prior to acquisition by Seller (it being the intention of the Parties that this
purchase price adjustment is given as a concession to Purchaser in view of the
fact that no reserves have been or are required to be established with respect
to such business in accordance with sound actuarial principles as of the date
hereof); and (v) the value of Seller’s deferred tax asset as determined by
Seller’s independent auditors as of September 30, 2005.
     (b) No later than November 30, 2005, Purchaser shall deposit the Closing
Payment in escrow, which shall be released no later than the later of (i) the
Closing, or (ii) if the Purchase Price is not determined as of the Closing Date,
then pursuant to the Arbitrator’s Order. Except as set forth in this
Section 2.2, interest on the escrow account shall inure to the benefit of Seller
and accrue in the escrow account so long as any unpaid portion of the Purchase
Price remains in the escrow account for the benefit of Seller. The escrow
account shall be established with KeyBank, National Association and administered
in accordance with the Escrow Agreement. Any fees charged by KeyBank to
administer the escrow account shall be borne equally between Seller and
Purchaser.
     (c) If the parties agree upon the Purchase Price by November 30, 2005, then
the parties shall proceed to Closing. Should the final Purchase Price agreed
upon by the parties be a positive value and less than the Closing Payment, the
Purchase Price plus accrued interest specifically attributable to the Purchase
Price will be released to Seller at Closing,

6



--------------------------------------------------------------------------------



 



with the remaining escrow balance returned to Purchaser at Closing. Should the
Purchase Price be a positive value and greater than the Closing Payment, then at
Closing the entire escrow (Closing Payment plus all accrued interest) will be
released to Seller, and Purchaser will concurrently make a payment to Seller in
immediately available funds in an amount equal to the Purchase Price less the
Closing Payment. Should the Purchase Price be a negative value, the entire
escrow (Closing Payment plus all accrued interest) will be immediately released
to Purchaser, and Seller will make a payment to Purchaser in an amount equal to
the amount the Purchase Price is below zero dollars.
     (d) Should the Parties fail to agree on the final Purchase Price by
November 30, 2005, the Parties will nevertheless proceed to Closing and will
submit their differences with respect to the Purchase Price to binding
arbitration in Harrisburg, Pennsylvania, under the Commercial Arbitration Rules
and procedures of the American Arbitration Association to determine the final
Purchase Price. Should the final Purchase Price determined by the Arbitrator’s
Order be a positive value and less than the Closing Payment, the Purchase Price
plus accrued interest specifically attributable to the Purchase Price will be
immediately released to Seller, with the remaining escrow balance returned to
Purchaser. Should the Purchase Price be a positive value and greater than the
Closing Payment, the entire escrow (Closing Payment plus all accrued interest)
will be immediately released to Seller, and Purchaser will make a payment to
Seller in an amount equal to the Purchase Price less the Closing Payment. Should
the Purchase Price be a negative value, the entire escrow (Closing Payment plus
all accrued interest) will be immediately released to Purchaser, and Seller will
make a payment to Purchaser in an amount equal to the amount the Purchase Price
is below zero dollars. The balances shall be settled by either party as the case
may be within fifteen (15) days of the arbitration award. All fees and expenses
of the arbitration shall be borne equally between Seller and Purchaser. For
purposes of clarity, such fees and expenses shall not include the parties’
respective legal and accounting fees, which shall be the obligations of the
respective Parties contracting for any such services.
     2.3. Closing.
     (a) Subject to the terms and conditions of this Agreement, the closing of
the sale and purchase of the Triumphe Shares (the “Closing”) will take place at
the offices of the Company at 10:00 A.M., local time, on January 3, 2006,
effective as of the Closing Effective Date.
     (b) At the Closing:
          (i) Seller shall transfer to Purchaser, free and clear of all Liens
(other than restrictions on transfer under federal and state securities laws)
the certificates representing the Triumphe Shares, duly endorsed for transfer or
accompanied by duly executed stock powers in favor of Purchaser with all
necessary stock transfer tax stamps affixed thereto.
          (ii) Except as otherwise provided in Section 2.2, Purchaser shall
cause the Purchase Price to be paid to Seller.

7



--------------------------------------------------------------------------------



 



          (iii) Seller shall assign to Purchaser any applicable trademark and
servicemark registration covering the “Triumphe” name, and shall thereafter take
all measures necessary to discontinue use of “Triumphe” as the corporate name of
Seller or any of its Affiliates.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     3.1. Representations and Warranties of Seller. Seller represents and
warrants to Purchaser as follows:
     3.1.1. Organization, Authority, Standing of the Company. The Company is an
insurance company validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania, having redomiciled from Texas on July 20, 2001.
The Company has all requisite corporate power and authority to carry on its
business as presently conducted and to own or lease and to operate its
properties. The Company is duly qualified and in good standing to do business in
every jurisdiction in which such qualification is necessary because of the
nature of the property owned, leased or operated by it or the nature of the
business conducted by it, except where the failure to be so licensed or
qualified would not have a Material Adverse Effect on the Company. The Company
is not transacting any insurance or reinsurance business in any state or
jurisdiction requiring a license or qualification therefor in which it is not so
licensed or qualified and where the failure to be so licensed or qualified would
have a Material Adverse Effect. No jurisdiction in which the Company is not
licensed or qualified has claimed in a writing received by the Company or Seller
that the Company is required to be qualified or licensed therein. The Company
has no subsidiaries.
     3.1.2. Triumphe Shares.
     (a) The Triumphe Shares have been duly authorized and validly issued and
are fully paid, non-assessable and free of preemptive rights. No subscriptions,
options, warrants, calls or rights of any kind to purchase or otherwise acquire,
and no securities convertible into, or exchangeable for, capital stock of the
Company are outstanding, no authorization therefor has been given and there are
no agreements or commitments obligating the Company to issue, sell or acquire
any shares of its capital stock or any rights with respect thereto and no Person
has any right of first refusal, preemptive right, subscription right or similar
right with respect to any shares of the Company’s capital stock either pursuant
to any agreement or arrangement with the Company, or, to the Company’s
knowledge, pursuant to any agreement or arrangement with any other party.
     (b) Seller is the lawful record and beneficial owner of the Triumphe Shares
free and clear of any Liens, and, upon the delivery to Purchaser of the
certificates representing the

8



--------------------------------------------------------------------------------



 



Triumphe Shares, duly endorsed for transfer or accompanied by stock powers in
favor of Purchaser, and payment by Purchaser of the Purchase Price as provided
for in this Agreement, Purchaser will acquire good and valid title to the
Triumphe Shares, free and clear of any Liens, other than restrictions on
transfer under federal and state securities laws and regulations and except for
any Liens created by the Purchaser.
     3.1.3. Organization and Standing of Seller; Authority for Agreement.
     (a) Seller is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has full
corporate power and authority to execute and deliver this Agreement and each of
the other agreements, instruments and documents contemplated hereby, to which
Seller is a party, and to carry out its obligations hereunder and thereunder.
The execution, delivery and performance of this Agreement and each of the other
agreements, instruments and documents required by the terms of this Agreement to
be executed and delivered by Seller or the Company, as the case may be, and the
performance of all transactions herein or therein contemplated, have been duly
authorized by all necessary action on the part of Seller or the Company, as the
case may be, including the consent of all stockholders to the extent required,
and no further corporate or other action on the part of Seller or the Company,
as the case may be, is necessary to authorize such execution, delivery and
performance. This Agreement has been duly executed and delivered by Seller and
constitutes, and each of the other agreements, instruments and documents
required by the terms of this Agreement to be executed and delivered by Seller
or the Company, as the case may be, when so executed and delivered will
constitute, the valid and legally binding obligation of Seller or the Company,
as the case may be, enforceable against Seller or the Company, as the case may
be, in accordance with their respective terms.
     (b) Neither the execution and delivery of this Agreement, any of the other
agreements, instruments and documents contemplated hereby to be executed and
delivered by Seller or the Company, as the case may be, nor the consummation of
the transactions contemplated hereby or thereby will (i) conflict with, result
in a breach or violation of or constitute a default under the charter, by-laws
or operating agreement of Seller or the Company, as the case may be, or (ii)
assuming all regulatory and governmental approvals sought by the Parties
hereunder have been obtained, conflict in any respect with, result in a breach
of or constitute a default under any court or administrative order or process,
judgment, decree, statute, law, ordinance, rule or regulation or any agreement,
license, binding arrangement or commitment to which Seller or the Company, as
the case may be, is a party or by which any of them is subject or bound, except
where such conflict, breach or default would not preclude the consummation of
the transactions contemplated herein or therein or have a Material Adverse
Effect on the Company, (iii) result in the creation of, or give any Person the
right to create, any Lien, other than Permitted Liens (any of which are
identified on Disclosure Schedule 3.1.3), upon the property and assets of the
Company or any Lien upon any of the Triumphe Shares other than restrictions on
transfer under federal and state securities laws and regulations, or (iv)
assuming all regulatory and governmental approvals sought by the Parties
hereunder have been obtained, violate the terms and conditions of, or

9



--------------------------------------------------------------------------------



 



result in the loss or suspension of, any license or other legal or contractual
right enjoyed by the Company.
     3.1.4. Consents. Assuming the accuracy of the representations and
warranties set forth in Section 3.2.3, no consent, license, approval, order, or
authorization of, or registration, declaration, or filing with, any third party
or any governmental authority, agency, bureau or commission is required to be
obtained or made by Seller or the Company in connection with the execution,
delivery, performance, validity, and enforceability of this Agreement, the sale
of the Triumphe Shares or the consummation of any of the other transactions
contemplated hereunder, except for the following consents and approvals (the
“Consents”): (i) the filings to be made with, and approvals to be obtained from,
the Pennsylvania Department of Insurance with respect to the transfer of control
of the Company, (ii) the other consents, including without limitation any
third-party consents, set forth on Disclosure Schedule 3.1.4 hereof and
(iii) the registrations, declarations or filings required to be made by Seller
subsequent to the Closing not entailing any requirement of consent, license,
approval, order or authorization on the part of any governmental entity or third
party, all of which are set forth on Disclosure Schedule 3.1.4.
     3.1.5. Financial Statements; Assets.
     (a) Seller has delivered or, in the case of the September 30, 2005
Quarterly Statutory Statements will deliver to Purchaser, complete and correct
copies of (i) the Annual Statement of the Company filed with the Pennsylvania
Department of Insurance for the years ended December 31, 2001, 2002, 2003, and
2004 (the “Annual Statements”) and (ii) the Quarterly Statutory Statements of
the Company, for the periods ended March 31, June 30 and September 30, 2004 and
March 31, June 30 and September 30, 2005 filed with the Pennsylvania Department
of Insurance (the “Quarterly Statutory Statements;” the Annual Statements and
the Quarterly Statutory Statements are collectively referred to as the
“Statutory Statements”), as well as the Company’s audited financial statements
for the years ended December 31, 2001, 2002, 2003, and 2004.
     (b) The Statutory Statements have been or, in the case of the September 30,
2005 Quarterly Statutory Statements will be, prepared in accordance with
practices prescribed or permitted by the Pennsylvania Department of Insurance,
and all such accounting practices have been applied on a consistent basis,
except as expressly set forth or disclosed in the notes, exhibits or schedules
thereto or as required by changes in accounting conventions by the Pennsylvania
Department of Insurance. The Statutory Statements have been or, in the case of
the September 30, 2005 Quarterly Statutory Statements will be, prepared from the
books and records of the Company, which are maintained on a GAAP basis, and
present fairly or, in the case of the September 30, 2005 Quarterly Statutory
Statements will present fairly, in all material respects, the statutory
financial condition of the Company as at the dates thereof and the statutory
results of its Operations, and statements of cash flow, in accordance with
accounting practices prescribed or permitted by the Pennsylvania Department of
Insurance. Except as set forth on Disclosure Schedule 3.1.5, no deficiency has
been

10



--------------------------------------------------------------------------------



 



communicated either orally or in writing to the Company with respect to any of
the Statutory Statements filed prior to the date hereof which was not resolved
prior to the date hereof.
     (c) The Company does not own any real property, tangible personal property,
or Software (except as set forth on Disclosure Schedule 3.1.5) and is not party
to any leases regarding real property; any licenses for the use of Software by
the Company, except as disclosed on Disclosure Schedule 3.1.5, will terminate as
of the Closing Effective Date. Except as disclosed on Disclosure Schedule 3.1.5,
the Company will have, as of the Closing, sole and exclusive, good and
marketable title to, all of its properties, rights and assets, whether tangible
or intangible, none of which are subject to any Lien (other than Permitted
Liens), and none of which will be owned or held by Seller or its Affiliates.
     (d) Disclosure Schedule 3.1.5 sets forth a listing of all Admitted Assets
owned by the Company on June 30, 2005, including all of the deposits of the
Company made pursuant to applicable laws, as of such date. Disclosure
Schedule 3.1.5 is true, accurate and complete with respect to each item set
forth therein in all material respects. The Company had good and marketable
title to each asset set forth in Disclosure Schedule 3.1.5 as of June 30, 2005;
each asset is free and clear of all Liens (other than Permitted Liens, including
Liens on statutorily required special deposits that arise as a result of their
status as such), and was admitted and eligible for investment by the Company
pursuant to applicable Pennsylvania insurance laws. Each deposit set forth in
said statement is acceptable to the insurance department holding the deposit and
is in compliance with the laws applicable thereto.
     (e) The Admitted Assets, including statutorily required special deposits
set forth in Disclosure Schedule 3.1.5, are, as of the date hereof, and the
Closing Admitted Assets will be, as of the Closing Effective Date, sufficient to
meet all statutory and regulatory standards and requirements of the laws for the
Company to maintain the licenses, approvals and permits necessary for Company
Operations. A schedule of the Admitted Assets will be prepared as of
November 30, 2005 and provided to Purchaser not less than five (5) Business Days
prior to Closing. At Closing, Seller will warrant that no material change
(excluding changes in market value, changes consented to by Purchaser, and
changes resulting from the normal conduct of the Company’s Operations) has
occurred with respect to the Closing Admitted Assets between November 30, 2005,
when the schedule of Admitted Assets was prepared, and the Closing Effective
Date.
     3.1.6. Absence of Undisclosed Liabilities; Soundness of Reserves; Records.
     (a) Except for (i) liabilities specifically reflected as to nature and
amount in the Statutory Statements; (ii) liabilities incurred in the ordinary
course of business since June 30, 2005 consistent with past practice and the
terms of this Agreement; and (iii) other liabilities detailed on Disclosure
Schedule 3.1.6, the Company does not have any liabilities or obligations of any
nature, whether absolute, accrued, contingent or otherwise, and whether due or
to become due, that would exceed (a) $5,000 for any individual liability or
obligation or (b) $25,000 in the aggregate for all such undisclosed liabilities
or obligations. Except to the extent included within the preceding sentence, the
Company does not have any liability in respect of Debt and has no obligation or
practice to extend credit to any Person.

11



--------------------------------------------------------------------------------



 



     (b) The Company has established all claim and IBNR reserves in accordance
with sound actuarial principles and has established all claim and other reserves
in accordance with GAAP and SAP.
     (c) All insurance records and other data relating to the Company’s
Operations and any Insurance Contracts have been maintained by Seller and the
Company in accordance with sound corporate record retention practices and in
accordance with applicable law or regulation, except to the extent that a
failure to do so would not have a Material Adverse Effect. All such records and
data of the Company will be transferred to Purchaser in the form of an SQL 2000
database file, and will contain sufficient information to permit the Company to
process any claims handling, salvage or subrogation issues or other insurance
functions in the ordinary course of business consistent with the Company’s past
practice. The use of such records and data by the Company after Closing will not
require any extension of existing Software licenses or other agreements.
     (d) All liability of the Company for any claims arising out of policies
issued by Mission Insurance Company of Texas is reinsured by General Reinsurance
Corporation under reinsurance agreement ACF-K820154 having an effective date of
May 1, 2000, a claims reported expiration date of May 1, 2010, and a $10 million
aggregate limit. Seller has provided Purchaser with access to all materials in
Seller’s possession delivered by representatives of Mission Insurance Company of
Texas to Seller in connection with Seller’s acquisition thereof. There are no
claims pending or overtly threatened with respect to coverages written by the
Company prior to its acquisition by Seller, except as disclosed on Schedule
3.1.6.
     3.1.7. Litigation. Except as set forth on Disclosure Schedule 3.1.7, there
is no judicial, administrative, or regulatory action, proceeding, investigation,
inquiry, claim (other than any insurance claim in the ordinary course of
business consistent with past practice), administrative charge or complaint
pending or, to the knowledge of Seller, threatened (or any material basis
therefor is known to Seller or the Company) against the Company which (i) if
determined adversely would have a Material Adverse Effect or (ii) questions the
validity of this Agreement or any action taken or to be taken by the Company
pursuant hereto or in connection herewith or which questions the consummation of
any of the transactions contemplated hereby or declares or proposes to declare
the same unlawful. The Company has not been charged with, nor to the knowledge
of Seller been threatened with, any charges involving any violations of any
provisions of any applicable laws, regulations, ordinances, orders, or
administrative rulings. The Company is not in default with respect to any
judgment, order, writ, injunction, or decree of any court or any federal, state,
municipal, or other governmental department, commission, board, bureau, agency,
or instrumentality.
     3.1.8. Compliance with Law. Since June 16, 2000, the Company has conducted,
and is now conducting, its business and Operations in compliance with all
applicable domestic and foreign laws, rules, regulations, judgments, and court
or administrative orders, permits, and approvals (including, without limitation,
those of state insurance departments),

12



--------------------------------------------------------------------------------



 



except to the extent that noncompliance would not cause a Material Adverse
Effect. The Company has all permits, licenses, orders, or approvals of any
federal, state, or local governmental or regulatory body that are material to
the conduct of its business and Operations. All such permits, licenses, orders,
and approvals are in full force and effect, neither Seller nor the Company has
received any written or, to the knowledge of Seller or the Company, oral notice
regarding any violations, and no proceeding is pending, or to the knowledge of
Seller or the Company threatened, to revoke any such permit, license, order or
approval. The Company has filed or otherwise provided all forms, reports,
documents, data and other information with or to, as the case may be, the
Pennsylvania Department of Insurance and each insurance department of any other
state or jurisdiction having jurisdiction required to be filed by it or
otherwise provided pursuant to insurance laws and the rules and regulations
thereunder and has complied with all applicable requirements of such laws and
the rules promulgated thereunder, except to the extent that failure to do so
would not cause a Material Adverse Effect. All required regulatory approvals in
respect of any such filings are in full force and effect on the date hereof. All
such regulatory filings were in compliance with applicable law when filed and,
to the knowledge of Seller or the Company, no deficiencies have been asserted by
any governmental authority with respect to any regulatory filings that have not
been satisfied, except to the extent that noncompliance would not have a
Material Adverse Effect.
     3.1.9. Insurance Regulation. Disclosure Schedule 3.1.9 lists the
jurisdictions in which the Company holds a license or is otherwise authorized to
conduct insurance business or is authorized or accredited as a reinsurer.
Complete and correct copies of certificates of authority to conduct insurance
business have been furnished to or made available to Purchaser. Disclosure
Schedule 3.1.9 also sets forth the jurisdictions in which Company is authorized
to write “Cargo,” “Non-Trucking Liability” and “Physical Damage” coverage.
Except for these lines of business in these specific jurisdictions (which
comprise the entire Operations of Company), the Company does not conduct any
insurance business in any other jurisdiction, and has not assumed any
reinsurance from any other entity for any other line of business. Except as set
forth on Disclosure Schedule 3.1.9, the Company has not been involved in any
proceeding to revoke, restrict or suspend its license or other qualification in
any jurisdiction, nor are any such proceedings pending. Except as set forth on
Disclosure Schedule 3.1.9, there are no outstanding orders applicable to the
Company issued by any regulatory authority (other than regulations generally
applicable to companies in the same line of business) that restrict the
Company’s ability to pay dividends or regulate or establish levels of reserves
or other financial ratios or that otherwise restrict the activities of the
Company.
     3.1.10. Taxes. Except as set forth on Disclosure Schedule 3.1.10:
     (a) The Seller or its Affiliates have timely filed with the appropriate
Taxing Authorities all Tax Returns and Information Returns of the Company
required to be filed through the Closing Effective Date (taking into account all
valid extensions as listed in Disclosure Schedule 3.1.10) and all such Tax
Returns and Information Returns are complete and accurate in all material
respects. In particular, and without in any manner limiting the

13



--------------------------------------------------------------------------------



 



foregoing, none of the foregoing returns contains any position which is or would
be subject to penalties under Section 6662 of the Code (or any corresponding
provisions of state, local or foreign tax laws).
     (b) All Taxes of the Company that are due and payable on or before the
Closing Effective Date have been timely paid.
     (c) The Company has provided a sufficient reserve for Taxes that are not
yet due and payable in accordance with GAAP and SAP in the Company’s accounting
records as of the Closing Effective Date whether or not the Closing Effective
Date is at the end of a Taxable Period.
     (d) There are no Liens for Taxes on any of the assets of the Company other
than for Taxes not yet due and payable.
     (e) The Company has withheld and timely paid or accrued all Taxes
attributable to the Company required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party.
     (f) No federal, state, local or foreign investigative audit or other
administrative proceeding or court proceeding (each an “Audit”) exists or has
been initiated with regard to Taxes or Tax Returns with respect to the Company.
No notice has been received that any such Audit is pending or threatened with
respect to any Taxes due from the Company or any Tax Return filed by the Seller
with respect to the Company. Neither the Seller nor the Company has waived any
statute of limitations with respect to any taxes or has agreed to any extension
of time with respect to a tax assessment or deficiency.
     (g) All contracts or inter company account systems under which the Company
has, or may at any time in the future have, an obligation to assume, share,
contribute or receive payment of any portion of a Tax (or any amount calculated
with reference to any portion of a Tax) determined on a consolidated basis with
respect to any group of corporations or other entities of which the Company is
or was a member shall terminate with respect to the Company on or before the
Closing Effective Date, and any payable or receivable thereunder shall be paid
or otherwise settled at the time of such termination.
     (h) [Intentionally Omitted].
     (i) The taxable year of the Company for federal and state income and
franchise Tax purposes is the calendar year.
     (j) The Company is not required to include in taxable income any
adjustments under Code Section 481(a) for any Taxable Period, or portion
thereof, ending after the date of this Agreement for matters arising through the
Closing Effective Date.

14



--------------------------------------------------------------------------------



 



     (k) Neither the Seller nor the Company has any income attributable to the
Company and which should be reported on a Tax Return for a Taxable Period ending
after the Closing Effective Date, but which is attributable to a transaction
(e.g. an installment sale) occurring in a Taxable Period ending on or prior to
the Closing Effective Date, that resulted in a deferred reporting of income from
such transaction (other than a “deferred inter company transaction” which is
listed on Disclosure Schedule 3.10(k));
     (l) The Company (i) has no income that is includable in computing the
taxable income of a United States person (defined in Section 7701 of the Code)
under Section 951 of the Code for any Taxable Period ending on or before the
Closing Effective Date; and (ii) is not a passive foreign investment company
within the meaning of Section 1297 of the Code as of the Closing Date.
     (m) The Company has not filed a consent under Section 341(f) of the Code.
     (n) No property owned by the Company (i) is property required to be treated
as being owned by another Person pursuant to the provisions of Section 168(f)(8)
of the Internal Revenue Code of 1954, as amended and in effect immediately prior
to the enactment of the Tax Reform Act of 1986, (ii) constitutes “tax-exempt use
property” within the meaning of Section 168(h)(1) of the Code or (iii) is
tax-exempt bond financed property within the meaning of Section 168(g) of the
Code.
     (o) The Company is not party to any contract, agreement or other
arrangement which could result in the payment of amounts that could be
nondeductible by reason of Section 280G or Section 162(m) of the Code;
     (p) There are no material elections with respect to Taxes affecting the
Company as of the date hereof. After the date hereof, no election with respect
to Taxes affecting the Company will be made without the written consent of
Purchaser;
     (q) The representations and warranties of Seller contained in this
Section 3.1.10 with respect to any Tax shall survive until the later to occur of
(i) the lapse of the statute of limitations for the assessment of such Tax,
including any extensions thereof, or (ii) sixty (60) days after the final,
non-appealable determination of a deficiency of such Tax.
     3.1.11. Absence of Certain Changes. Except as set forth on Disclosure
Schedule 3.1.11, -since March 31, 2005, the Operations of the Company have been
operated in the ordinary course of business consistent with past practice and
there has not been: (a) any material adverse change in the business, Operations,
assets, or financial condition of the Company or the ability of the Company to
carry on its business substantially as currently conducted; (b) any damage,
destruction or casualty loss, whether covered by insurance or not, materially
and adversely affecting either in any case or in the aggregate the business,
Operations, assets or financial condition of the Company; (c) except as
expressly provided for in this Agreement, any entry into any agreement,
commitment or transaction by the Company, other than agreements, commitments or
transactions entered into by the Company

15



--------------------------------------------------------------------------------



 



in the ordinary course of business consistent with past practices, (d) any
contribution, renewal or other movement of insurance policies from Seller or any
Affiliate of Seller into the Company; or (e) any change by the Company in its
underwriting, reinsurance, marketing, licensing, pricing, claims, or accounting
principles, procedures, or practices.
     3.1.12. Brokers. Neither the Seller nor the Company has taken any action in
connection with this Agreement or the transactions contemplated hereby so as to
give rise to any valid claim against Purchaser or the Company for any brokerage
or finder’s commissions, fees, or similar compensation. Seller agrees to
indemnify and hold Purchaser harmless from and against any and all loss, claims,
damage, cost, or expense arising out of or in connection with any claim against
Purchaser or its Affiliates for any such brokerage or finder’s commission, fee,
or similar compensation resulting from actions taken by Seller or the Company.
     3.1.13. Conduct of Operations. Except as set forth in this Agreement and
the Disclosure Schedules, since June 30, 2005, the Company has not:
     (a) declared, set aside, made, or paid (in cash or property) any dividend
or made any other payment or distribution on or in respect of, or directly or
indirectly purchased, retired, redeemed or otherwise acquired, any shares of,
its capital stock or effected any recapitalization or reclassification or any
other transfer of assets, property, contracts or rights;
     (b) issued, sold, or delivered, or agreed to issue, sell, or deliver, any
shares of its capital stock or any securities convertible into, or options with
respect to, or warrants to purchase, or rights to subscribe to, any shares of
its capital stock;
     (c) except as set forth on Disclosure Schedule 3.1.13, failed to pay any
creditor any amount owed to such creditor when due or granted any extensions of
credit other than in the ordinary course of business consistent with past
practices;
     (d) except as set forth on Disclosure Schedule 3.1.13, made, changed or
revoked any material Tax election, elected or changed any method of accounting
for Tax purposes, settled any action in respect of Taxes or entered into any
contractual obligation in respect of Taxes with any governmental authority; or
     (e) entered into any contractual obligation to do any of the things
referred to elsewhere in this Section 3.1.13.
     3.1.14. Absence of Claims. After giving effect to the termination of the
Affiliate Agreements, Seller will not have any contracts or agreements with, or
claims against, the Company (other than with respect to the Agency Agreement
and, as of the Closing, Seller hereby waives all known claims it may have
against the Company, except for those arising under the Agency Agreement, with
respect to periods ending on or prior to the Closing Effective Date). All
payments owed by Company to Seller or any Affiliate are reasonable and
customary, and any agreements evidencing such obligations of Company have been

16



--------------------------------------------------------------------------------



 



approved (if required by applicable law) by the Pennsylvania Department of
Insurance or other regulatory entity.
     3.1.15. No Infringement. To Seller’s knowledge, the conduct of the
Operations and use of any Software by Company does not infringe on any rights of
any Person in respect of any intellectual property.
     3.1.16. Insurance Coverage. The Company has, or Seller has with respect to
Company, maintained in full force and effect insurance with respect to the
Company’s assets and Operations since June 16, 2000, in such amounts and against
such losses and risks as is customarily carried by Persons engaged in the same
or similar business and as is required under the terms of any applicable
contractual obligations. All such policies (whether maintained by the Company or
the Seller or other Affiliates of the Seller) are in full force and effect, and
all premiums which are due thereon have been paid, and such policies will
continue to be in effect until the Closing, at which time such coverages will be
terminated as to the Company.
     3.1.17. No Employee Claims. Since June 16, 2000, the Company has not had
any employees and has not incurred any liability under any “employee benefit
plan” as such term is defined in Section 3(3) of ERISA, or under Title IV of
ERISA. In addition, to the best of Seller’s knowledge, the Company has never had
any employment related claims at any time.
     3.1.18 Contracts. Disclosure Schedule 3.1.18 contains a true and complete
and correct list of the Company’s Insurance Contracts in force as of August 31,
2005, which will be updated to the date hereof within two (2) Business Days
after signing this Agreement (and specifies the premiums with respect thereto),
and all other contracts entered into by either Company or Seller that are
material to the conduct of the Company’s Operations, including all contracts and
arrangements with Seller or any Affiliate of Seller and with Persons writing,
selling or producing the Company’s insurance business (“Insurance Brokers”), and
all reinsurance arrangements whether the Company acts as reinsurer or reinsured.
Company warrants that all contracts with any Insurance Broker, whether oral or
written, along with any authority of any Insurance Broker to write business or
in any way bind the Company, have been terminated in compliance with all
applicable laws, and that no Insurance Contracts have been issued by the Company
since the Runoff Date (other than renewals to the extent required by applicable
law). Except as specifically set forth in Disclosure Schedule 3.1.18, Company is
not and will not be required to pay commissions to any Insurance Broker (except
pursuant to arrangements newly entered into by the Company after the Closing).
Each of the Insurance Contracts is in full force and effect and is the valid and
binding obligation of each party thereto. Except as set forth in Disclosure
Schedule 3.1.18 hereto, neither the Seller nor the Company, or to the knowledge
of the Seller or the Company, any other Person is (or, with the giving of notice
or the lapse of time or both, will be) in material violation, breach of or
default under any of the Insurance Contracts or other listed contracts. No
Insurance Contract has a change of control or similar provision which requires a
notice or consent in connection with the consummation of the transaction
contemplated hereby or that would entitle a third party to cancel, terminate,
alter, amend or significantly change any such Insurance Contract.

17



--------------------------------------------------------------------------------



 



There exists no breach or event of default on the part of the Company with
respect to the Insurance Contracts, or other listed contracts which would
constitute a Material Adverse Effect.
     3.1.19. Powers of Attorney and Suretyship. The Company has no general or
special powers of attorney outstanding (whether as grantor or grantee thereof),
nor any obligation or liability (whether actual, accrued, accruing, contingent
or otherwise) as guarantor, surety, co-signer, endorser, comaker, indemnitor or
otherwise in respect to the obligation of any person, corporation, partnership,
joint venture, association, organization or other entity, except as endorser or
maker of checks in the ordinary course of business and except as may be required
by generally-applicable licensure requirements imposed by any department of
insurance in any jurisdiction in which the Company is licensed.
     3.0.20. Disclosure. Neither this Agreement nor the Disclosure Schedules,
nor the certificates and other documents furnished or to be furnished by Seller
or the Company to Purchaser pursuant hereto, in light of the circumstances under
which they were furnished, contain or will contain any untrue statement of
material fact or omit to state a material fact.
          3.2. Representations and Warranties of Purchaser. Purchaser represents
and warrants to Seller as follows:
     3.2.1. Organization and Standing of Purchaser. Purchaser is a corporation
duly organized and validly existing and in good standing under the laws of Ohio.
     3.2.2. Authority for Agreement. Purchaser has full corporate power and
authority to execute and deliver this Agreement and each of the other
agreements, instruments and documents contemplated hereby, to which Purchaser is
a party, and to carry out its obligations hereunder and thereunder. The
execution, delivery and performance of this Agreement and each of the other
agreements, instruments and documents required to be executed and delivered by
Purchaser hereunder, and the performance of all transactions herein or therein
contemplated, have been duly authorized by all necessary action on the part of
Purchaser, and no further corporate action on the part of Purchaser is necessary
to authorize such execution, delivery and performance. This Agreement has been
duly executed and delivered by Purchaser and constitutes, and each of the other
agreements, instruments and documents required by the terms of this Agreement to
be executed and delivered hereunder by Purchaser, when so executed and
delivered, will constitute, the valid and legally binding obligation of
Purchaser, enforceable against Purchaser in accordance with their respective
terms. Neither the execution and delivery of this Agreement, each of the other
agreements, instruments and documents contemplated to be executed and delivered
by Purchaser, nor the consummation of the transactions contemplated hereby or
thereby will (i) conflict with or result in any violation of or constitute a
default under any provision of the Articles of Incorporation or Code of
Regulations of Purchaser, or (ii) assuming all regulatory and governmental
approvals sought by the Parties have been obtained, conflict in any respect
with, result in a breach of or constitute a default under any court or
administrative order or process, judgment, decree, statute, law, ordinance, rule
or regulation or any agreement or

18



--------------------------------------------------------------------------------



 



commitment to which Purchaser is a party or by which it (or any of its material
properties or assets) is subject or bound, except where such conflict, breach or
default would not have a material adverse effect on Purchaser or preclude the
consummation of the transactions contemplated herein or therein.
     3.2.3. Consents. No consent, license, approval, order or authorization of,
or registration, declaration or filing (collectively, “Approvals and Filings”)
with, any third party or any governmental authority, agency, bureau or
commission is required to be obtained or made by Purchaser in connection with
the Purchaser’s execution, delivery, performance, validity and enforceability of
this Agreement, the purchase of the Triumphe Shares, or the consummation by the
Purchaser of the other transactions contemplated hereunder except for (i) the
filings to be made by, and approvals to be obtained from, the Pennsylvania
Department of Insurance with respect to the transfer of control of the Company,
(ii) the filings to be made with other state insurance departments for the
approval of the transactions contemplated by this Agreement, all of which are
set forth on Disclosure Schedule 3.2.3, (iii) the Consents and
(iv) registrations, declarations or filings required to be made subsequent to
the Closing not entailing any requirement of consent, license, approval, order
or authorization on the part of such governmental entity or third party all of
which are set forth on Disclosure Schedule 3.2.3, and all of which will be
solicited by Purchaser in accordance Section 5.2.
     3.2.4. Purchase for Investment. Purchaser is acquiring the Triumphe Shares
for its own account for investment and not with a present view to any
distribution thereof. Purchaser will refrain from transferring or otherwise
disposing of any of the Triumphe Shares acquired by it, or any interest therein,
in such manner as to violate any registration provision of the Securities Act of
1933, as amended, or any applicable state securities law regulating the
disposition thereof. Purchaser agrees that the certificate representing the
Triumphe Shares may bear legends to the effect that the Triumphe Shares have not
been registered under the Securities Act of 1933, as amended, or such other
state securities laws, and that no interest therein may be transferred or
otherwise disposed of in violation of the provisions thereof.
     3.2.5. Brokers. Purchaser has not taken any action in connection with this
Agreement or the transactions contemplated hereby so as to give rise to any
valid claim against Seller or the Company for any brokerage or finder’s
commissions, fees or similar compensation. Purchaser agrees that any such
brokerage or finder’s commissions, fees or similar compensation, if any, will be
paid by Purchaser. Purchaser agrees to indemnify and hold Seller harmless from
and against any and all loss, claims, damage, cost or expense arising out of or
in connection with any claim against Seller or its Affiliates for any such
brokerage or finder’s commissions, fees or similar compensation resulting from
actions taken by Purchaser.
     3.2.6. Financing. Purchaser has, and at the Closing and all other relevant
times hereunder will have, sufficient resources to consummate the transactions
contemplated

19



--------------------------------------------------------------------------------



 



     hereby and to make the Closing Payment, to pay the Purchase Price, and to
pay all of its related fees and expenses.
     3.2.7. Litigation; Regulatory Standing. There is no action, suit or
proceeding pending or, to Purchaser’s knowledge, threatened which questions the
legality or propriety of the transactions contemplated in this Agreement. There
are no orders or other regulatory proceedings or actions pending or, to the
Purchaser’s knowledge, threatened against the Purchaser that could adversely
affect the legality or propriety of the transactions contemplated in this
Agreement.
     3.2.8 Compliance with Law. To the Purchaser’s knowledge, the Purchaser has
conducted, and is now conducting, its business and operations in compliance with
all applicable domestic and foreign laws, rules, regulations, judgments, and
court or administrative orders, permits and approvals (including, without
limitation, those of state insurance departments), except to the extent that
noncompliance would not cause a Material Adverse Effect. Purchaser has filed or
otherwise provided all forms, reports, documents, data and other information
with or to, as the case may be, the Ohio Department of Insurance and each
insurance department of any other state or jurisdiction having jurisdiction
required to be filed by it or otherwise provided pursuant to insurance laws and
the rules and regulations thereunder and has complied with all applicable
requirements of such laws and the rules promulgated thereunder, except to the
extent that failure to do so would not cause a Material Adverse Effect. All
required regulatory approvals in respect of any such filings are in full force
and effect on the date hereof.
     3.2.9. Disclosure. Neither this Agreement, nor the certificates or any
other documents furnished or to be furnished by Purchaser to Seller pursuant
hereto, in light of the circumstances under which they were furnished, contain
or will contain any untrue statement of material fact or omit to state a
material fact.
ARTICLE 4
CONDITIONS PRECEDENT
          4.1. Conditions to the Obligations of Purchaser and Seller. The
obligation of Seller hereunder to sell to Purchaser the Triumphe Shares, and the
obligation of the Purchaser to purchase the Triumphe Shares are subject to the
fulfillment, prior to or at the Closing, of the following conditions, unless
waived in writing by Purchaser and Seller, except the condition set forth in
subsection (a) below, which is not waiveable:
     (a) all permits, orders, approvals and consents of, and notices to,
registrations and filings with the Pennsylvania Department of Insurance, or any
other applicable insurance regulatory authority, which are identified in
Sections 3.1.4 and 3.2.3 or set forth on Disclosure Schedules 3.1.4 and 3.2.3
and required in connection with (i) the execution and delivery of this Agreement
(including, without limitation, approval by the Commissioner of

20



--------------------------------------------------------------------------------



 



Insurance of the Commonwealth of Pennsylvania for the acquisition by Purchaser
of the Company and any action contemplated by Section 2.3), (ii) the termination
of the Affiliate Agreements in the manner required by this Agreement, and the
consummation of the transactions contemplated hereby and thereby shall have been
received or made, and such permits, orders, approvals and consents shall be
effective and shall not have been suspended, revoked or stayed by action of any
governmental authority;
     (b) the Escrow Agreement shall have been executed and delivered;
     (c) the Purchaser shall have agreed to assume, concurrently with the
execution of this Agreement, 100% of the Interests and Liabilities under the
Commercial Auto Quota Share Reinsurance Agreement effective as of January 1,
2003, as amended, with such assumption to be retroactive to January 1, 2005;
     (d) all other consents, authorizations, orders and approvals of, and
filings and registrations with, any United States Federal, state or local or
foreign governmental commission, board or other regulatory body which are
required for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, shall have been obtained or made;
     (e) the consummation of the transactions contemplated hereunder shall not
have been prohibited or restrained by an order, injunction, decree or judgment
of any court, governmental agency or other regulatory agency or commission; and
     (f) the documentation evidencing the reimbursement obligations to Volvo
Group Treasury in respect of the letters of credit identified on Schedule 2.2
shall be modified in a manner mutually acceptable to Seller and Purchaser.
          4.2. Conditions to Purchaser’s Obligations. Purchaser’s obligation to
purchase the Triumphe Shares is subject to the fulfillment, prior to or at the
Closing, of the following additional conditions, unless waived in writing by
Purchaser:
     4.2.1. Material Adverse Effect. Since June 30, 2005, no Material Adverse
Effect shall have occurred; provided that Purchaser shall not be able to claim
the failure of this condition precedent if Seller specifically disclosed and
accurately described in all material respects the event giving rise to
Purchaser’s claim of a Material Adverse Effect in this Agreement (including any
Disclosure Schedule).
     4.2.2. Representations and Warranties. All representations and warranties
of Seller contained herein shall have been true and correct when made and all
such representations and warranties shall also be true and correct in all
material respects (or in all respects in the case of any representation or
warranty containing any materiality qualification of any kind) at and as of the
Closing Date except as affected by actions taken after the date hereof with the
prior written consent of Purchaser or as specifically contemplated by this
Agreement, and except

21



--------------------------------------------------------------------------------



 



for representations and warranties made as of a specified date, which shall be
true and correct as of such specified date.
     4.2.3. Performance. Seller shall have performed and complied in all
material respects with all agreements, covenants and conditions required by this
Agreement to be performed and complied with by it prior to or at the Closing.
     4.2.4. Certificate. Seller shall have delivered to Purchaser an officer’s
certificate, signed by a Responsible Officer of Seller, dated the date of
Closing, to the effect that the conditions set forth in Sections 4.2.2 and 4.2.3
have been satisfied.
     4.2.5. Resignation. Each director and officer of the Company shall have
submitted his resignation effective as of the Closing.
     4.2.6. Termination of Certain Agreements. All Affiliate Agreements shall
have been terminated and all inter company accounts between the Company and
Seller or any Affiliate shall have been settled in each case without any
condition or term materially adverse to the Company, except with respect to the
Agency Agreement.
     4.2.7. Shares and Transferred Assets; Other Agreements. Seller shall have
delivered documentation evidencing the transfer of title to the Triumphe Shares
to Purchaser, as well as any other agreements, documents and instruments to be
delivered by Seller required to be delivered by Seller by the terms hereof. All
corporate and other proceedings in connection with the transactions contemplated
by this Agreement shall be reasonably satisfactory in form and substance to the
Purchaser and its counsel.
          4.3. Conditions to the Seller’s Obligations. Seller’s obligation to
sell to Purchaser the Triumphe Shares is subject to the fulfillment, prior to or
at the Closing, of each of the following additional conditions, unless waived in
writing by Seller:
     4.3.1. Representations and Warranties. The representations and warranties
of Purchaser contained herein shall have been true and correct when made and
shall also be true and correct in all material respects (or in all respects in
the case of any representation or warranty containing any materiality
qualification of any kind) at and as of the Closing Date except as affected by
actions taken after the date hereof with the prior written consent of Seller,
and except for representations and warranties made as of a specified date, which
shall be true and correct as of such specified date.
     4.3.2. Performance. Purchaser shall have performed and complied in all
material respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing,
including, but not limited to, the delivery of the Closing Payment and Purchase
Price pursuant to Section 2.2 of this Agreement and the Escrow Agreement.

22



--------------------------------------------------------------------------------



 



     4.3.3. Certificate. Purchaser shall have delivered to Seller an officer’s
certificate, signed by a Responsible Officer of Purchaser, dated the date of
Closing, to the effect that the conditions set forth in Sections 4.3.1 through
4.3.2 have been satisfied.
ARTICLE 5
COVENANTS
          5.1. Conduct of Business of the Company.
     (a) Except as otherwise consented to by Purchaser in writing, during the
period from the date hereof to the Closing Date, Seller will take all steps as
may reasonably be required to cause the Company not to (i) issue, sell, or
pledge, or authorize or propose the issuance, sale or pledge of, (A) additional
shares of capital stock of any class, or securities convertible into any such
shares, or any rights, warrants, or options to acquire any such shares or other
convertible securities or (B) any other securities in respect of, in lieu of or
in substitution for shares outstanding on the date hereof, (ii) declare or set
aside any dividend or other distribution on any shares of its capital stock,
(iii) authorize, recommend, or propose or enter into an agreement in principle
with respect to, any merger, consolidation or business combination, or any
acquisition of a material amount of assets, (iv) agree in writing or otherwise
to take any of the foregoing actions or any action which would make any
representation or warranty in Article 3 untrue or incorrect in any material
respect as of the Closing Date. From the date of this Agreement until the
Closing, neither the Seller nor the Company (nor any of their respective agents)
shall directly or indirectly: (x) solicit, initiate, or encourage the submission
of any proposal or offer from any Person relating to, or enter into or
consummate any agreement or transaction relating to, the acquisition of any
equity interests in the Company or a transaction of the type described in clause
(iii) of this Section 5.1 above or any similar transaction or alternative to the
transactions contemplated by this Agreement; or (y) participate in any
discussions or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to do or seek any of the foregoing.
     (b) Except as otherwise expressly required by this Agreement, from the date
of this Agreement until the Closing Date, Seller shall, and shall cause the
Company to (i) conduct the Operations in a manner consistent with past practices
as of the Runoff Date , (ii) use commercially reasonable efforts to maintain all
licenses set forth on Disclosure Schedule 3.1.9, and (iii) consult with, and
obtain the consent of, the Purchaser prior to taking any action or entering into
any transaction that would be of strategic importance to the Company;
     (c) In the event the Seller or the Company shall receive notice, written or
oral, from a Commissioner after the date of this Agreement and prior to Closing
to the effect that (i) a Certificate of Authority previously issued to the
Company may be or has been suspended, revoked, cancelled or not renewed,
(ii) such agency will not reissue a Certificate of Authority (or similar
license) to the Company, or (iii) the transactions contemplated by this
Agreement are or will be disapproved by such agency, the recipient of such
notice shall

23



--------------------------------------------------------------------------------



 



immediately communicate such information to the Purchaser, and the Seller shall
use commercially reasonable efforts to (i) avoid such suspension, revocation,
cancellation or non-renewal, (ii) obtain the reissuance of such Certificate of
Authority (or similar license), or (iii) obtain such agency’s approval of the
transactions contemplated herein; and
     (d) From the date of this Agreement until the Closing Date, the Company
shall not enter into any arrangements or agreements with Seller or its
Affiliates except as expressly provided in this Agreement, and Seller shall
cause there to be no contribution, renewal or other movement of insurance
policies from Seller or any Affiliate of Seller into the Company.
          5.2. Filings and Authorizations.
     (a) No later than sixty (60) days after the date hereof (thirty (30) days
with respect to the Form A filing in Pennsylvania), Purchaser will file or
supply, or cause to be filed or supplied, all applications, notifications and
information required to be filed or supplied pursuant to applicable law, rule or
regulation in connection with the consummation of the transactions contemplated
by this Agreement, including, without limitation, filings with the offices of
the Pennsylvania Department of Insurance with respect to the change of control
of the Company and any actions contemplated by Section 2.3, and will diligently
pursue commercially reasonable efforts to procure such consents following the
submission of such filings.
     (b) Purchaser will use its commercially reasonable efforts to obtain, or
cause to be obtained, all authorizations, approvals, consents and waivers from
all Persons and governmental authorities other than those listed in clause
(a) above necessary to be obtained by it in order for it so to consummate the
transactions contemplated by this Agreement, including, without limitation,
obtaining the Consents, and will use its commercially reasonable efforts to
take, or cause to be taken, all other actions necessary, proper or advisable in
order for it to fulfill its obligations hereunder.
     (c) With respect to clause (a) above, and clause (b) above to the extent
relating to approvals, consents or waivers from governmental authorities, all
fees and expenses (excluding legal fees and expenses) incurred as a result of
filings to be made thereunder shall be borne equally by the Parties. With
respect to clause (b) above to the extent not relating to approvals, consents or
waivers from governmental authorities, all fees and expenses incurred as a
result of all authorizations, approvals, consents and waivers to be obtained or
made thereunder shall be paid by the Party required to obtain such approval.
Seller and Purchaser will coordinate and cooperate with one another in
exchanging the information referred to in this Section 5.2 and supplying such
reasonable assistance as may be reasonably requested by each in connection with
the foregoing. Each party shall have the right to provide comments on and review
any such applications, notifications and information including, but not limited
to, Form A filings, proposed to be filed or supplied by the other party and, if
such party elects to exercise such right, to complete such review within a
reasonable period of time before the other party may file or supply any such
applications, notifications or information.

24



--------------------------------------------------------------------------------



 



     5.3. Name Change. As soon as practicable after the Closing, Seller will
cause to be filed all documents, and take such other steps, necessary to change
the name of Seller and any of its Affiliates to such other name that does not
contain the word “Triumphe.”
     5.4 Confidentiality. The Seller acknowledges that the success of the
Company after the Closing depends upon the continued preservation of the
confidentiality of certain information with respect to the Operations of the
Company possessed by the Seller, that the preservation of the confidentiality of
such information by the Seller is an essential premise of the bargain between
the Seller and the Purchaser, and that the Purchaser would be unwilling to enter
into this Agreement in the absence of this Section 5.4. Accordingly, Seller
hereby agrees with the Purchaser that Seller shall not, and that Seller shall
cause its Affiliates (to the extent Seller has Control of such Affiliates),
agents and representatives not to, at any time on or after the Closing Date,
directly or knowingly indirectly, without the prior written consent of the
Purchaser, disclose any confidential or proprietary information involving or
relating to the Operations or Company; provided, however, that the information
subject to the foregoing provisions of this sentence shall not include (a) any
information generally available to, or known by, the public (other than as a
result of disclosure in violation of either this covenant or any other
obligation of secrecy or confidential treatment); (b) any information otherwise
known on a non-confidential basis by Seller or its Affiliates; (c) any
information reported in any filings required by applicable law or with respect
to which disclosure is required in order for Seller and the Company to conduct
business in the ordinary course; and provided, further, that the provisions of
this Section 5.4 shall not prohibit any retention of records or disclosure
(a) required by any applicable legal requirement so long as reasonable prior
notice is given of such disclosure and a reasonable opportunity is afforded to
contest the same or (b) made in connection with the enforcement of any right or
remedy relating to this Agreement. At or prior to the Closing, the Seller shall
assign to the Company any rights which such Person may have under any
confidentiality agreements or similar contractual obligations relating to the
Company currently in effect.
     5.5 Non-Competition and Non-Solicitation. For a period of three (3) years
from and after the Closing Date, neither the Seller nor its then existing
Affiliates will write “Cargo,” “Non-Trucking Liability” or “Physical Damage”
coverage in the United States. For the one year period from and after the
Closing Date, neither Seller nor any of its then existing Affiliates will,
directly or indirectly, solicit, recruit, offer employment, employ, engage as a
consultant, lure or entice away or in any other manner persuade to leave the
employ of the Purchaser or its Affiliates, any employee of the Purchaser or its
Affiliates unless such employee is involuntarily terminated by Purchaser or its
Affiliates or unless Purchaser or such Affiliate gives its written consent in
connection therewith. If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 5.5 is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this
Section 5.5 shall be enforceable as so modified after the expiration of the time
within which the judgment may be appealed.

25



--------------------------------------------------------------------------------



 



     5.6 Updated Schedules. Notwithstanding any other provision of this
Agreement to the contrary, Seller shall have the right from time to time after
the date hereof and prior to the Closing Date to update the Disclosure Schedules
to reflect occurrences, conditions or events that first arise or become known to
Seller after the date of this Agreement. Seller shall deliver such updated
Disclosure Schedules to Purchaser for review. If any such updated Disclosure
Schedule, individually or in the aggregate, discloses a Material Adverse Effect
(as used in Section 4.2.1 of this Agreement), Purchaser shall not be obligated
to consummate the transactions contemplated hereby. Otherwise, the updated
Disclosure Schedule shall be deemed properly to modify and to disclose
exceptions to the representations and warranties of Seller set forth in this
Agreement and delivery thereof shall not be deemed a breach or violation of any
provision of this Agreement. From the date of the Agreement until the Closing
Date, the Seller and the Company shall give the Purchaser prompt written notice
upon becoming aware of (a) any development affecting the assets, liabilities,
business, financial condition or Operations of the Company that has or could
reasonably be expected to have a Material Adverse Effect; or (b) any event or
circumstance that could reasonably be expected to result in a breach of, or
inaccuracy in, any of the representations and warranties of the Seller and the
Company, whether or not an updated Schedule could properly be delivered by
Seller under this Section.
     5.7 Further Assurances.
     (a) From time to time after the Closing, each of Purchaser and Seller will
take such further action and execute and deliver, or cause to be executed and
delivered, such documents as either may reasonably request in order to
consummate the transactions contemplated hereunder including, but not limited
to, (i) more effectively vesting in Purchaser (or one of its Affiliates) good
title to the Triumphe Shares; (ii) removing existing restrictions on the
Company’s Operations in the State of Texas as described in Disclosure
Schedule 3.1.9; and (iii) providing reasonable cooperation in the Purchaser’s
preparation of the Company’s 2005 Annual Statement. If Purchaser requests
assistance following the Closing that is, in Seller’s reasonable judgment,
extraordinary, Seller shall so advise Purchaser and Purchaser agrees thereafter
to reimburse Seller at the rate of $100 per hour for such services (plus
expenses), with invoices to be submitted on a monthly basis and paid within
30 days thereafter; provided, however, that Seller shall not charge Purchaser
for assistance with preparing the 2005 Annual Statement of the Company unless
and until the total hours of Seller personnel supporting that effort exceed 30
between January 1, 2006 and March 1, 2006.
     (b) The Parties agree to use their reasonable and diligent efforts to cause
the transactions contemplated hereby to be consummated as soon as possible after
the date hereof. In furtherance of this undertaking, and not by way of
limitation:
     (i) Seller will facilitate Purchaser’s access to the Company’s independent
auditors and actuaries so that Purchaser may make inquiry with regard to and
monitor progress toward completion of the audit and actuarial report to be
delivered as conditions precedent to the Closing, with the cost associated with
such participation to be borne by Purchaser. Following the execution of this
Agreement, Seller will provide Purchaser with contact information for
representatives of its independent auditors and actuaries.

26



--------------------------------------------------------------------------------



 



     (ii) Seller and Purchaser will use their best efforts to facilitate the
orderly transition of claims servicing responsibility related to policies issued
under the programs evidenced by the Insurance Contracts listed on
Schedule 3.1.18, items 3 and 4 (all of which programs are in runoff as more
particularly described on Schedule 5.7(b)(ii)) which servicing obligations are
currently performed by Seller’s Affiliate, VFS Insurance Services LLC. The
transition will be evidenced by documentation in form and substance reasonably
acceptable to both Seller and Purchaser.
     (c) In order to facilitate the resolution of any regulatory inquiries or
claims made by or against or incurred by Seller, Purchaser or the Company under
this Agreement, for a period of five (5) years following the Closing or such
longer period as may be required by the record retention regulations, policies
and procedures of the Internal Revenue Service, Purchaser and Seller shall, and
shall cause their respective Affiliates to (i) retain the books and records of
the Company in its possession which relate to periods prior to the Closing in a
manner reasonably consistent with the prior practice of the Company, and (ii)
upon reasonable notice, afford the officers, employees and authorized agents and
representatives of the other party reasonable access (including the right to
make, at the Seller’s expense, photocopies), during normal business hours, to
such books and records.
     (d) The Purchaser agrees to cooperate with the Seller to permit the
Seller’s Affiliate to collect amounts owing under the Agency Agreement. Premium
billing and collection will occur under the Agency Agreement, and any amounts
collected by Seller or its Affiliates that are properly attributable to the
Company’s business will be promptly forwarded to Purchaser as provided in the
Agency Agreement. Seller also agrees to provide a data transfer to be
accomplished by delivery in a SQL 2000 database as soon as reasonably possible
following the Closing but in no event more than five business days thereafter.
Seller agrees to provide Purchaser with a test database as soon as reasonably
possible after the execution of this Agreement and to provide reasonable
cooperation to Purchaser from the date hereof until such final data transfer to
facilitate the delivery contemplated by this section 5.7(d).
     (e) Both prior to and after the Closing, Seller and Purchaser will use
their best efforts to (i) reduce the amount of any outstanding letters of credit
relating to the Company’s business, and (ii) prevent any liability under these
letters of credit from being attributed to Company or Purchaser and to prevent
the presentation of a draw against any of such letters of credit. In furtherance
of this objective, and not by way of limitation, Purchaser agrees to use
reasonable efforts to transfer any remaining active customers whose coverage was
written by the Kemper group of insurance companies and reinsured by Triumphe
(including both Physical Damage and Non-Trucking Liability coverages) from the
current Kemper policies to policies written directly by National Interstate.
Seller will cooperate with Purchaser to effectuate this transfer, which will
then allow Seller to cancel the Kemper policies and remove any prospective risk
from the Kemper companies.

27



--------------------------------------------------------------------------------



 



ARTICLE 6
TAX MATTERS
     6.1. Indemnity.
     (a) Seller agrees to indemnify and hold harmless Purchaser against
liability related to any of the following Taxes: (i) Taxes imposed on the
Company with respect to Taxable Periods of the Company ending on or before the
Closing Effective Date; (ii) with respect to Taxable Periods beginning before
the Closing Effective Date and ending after the Closing Effective Date
(“Straddle Period Taxes”), Taxes imposed on the Company which are allocable to
the portion of such period ending on the Closing Effective Date; and (iii) Taxes
of any Affiliate other than the Company under U.S. Treas. Reg. Section 1.1502-6
or any similar provision of state, local or foreign law and (iv) Taxes imposed
on the Company in a Taxable Period (or portion thereof) ending after the Closing
Effective Date arising from the settlement or other resolution of a proposed Tax
adjustment which relates to a Taxable period (or portion thereof) ending on or
before the Closing Effective Date. Notwithstanding the foregoing, Seller shall
not be required to indemnify Purchaser against liability for any Taxes that are
accrued or otherwise reserved in the Company’s financial records as of the
Closing Effective Date.
     (b) In the case of Straddle Period Taxes, the portion of any such Tax that
is allocable to the portion of the Taxable Period ending on the Closing
Effective Date shall be:
     (i) In the case of Taxes that are either (A) based upon or related to
income or receipts, or (B) imposed in connection with any sale or other transfer
or assignment of property (real or personal, tangible or intangible), deemed
equal to the amount which would be payable if the Taxable Period ended with the
Closing Effective Date; and
     (ii) In the case of Taxes imposed on a periodic basis with respect to the
assets of the Company, or otherwise measured by the level of any item not listed
in Section 6.1(b)(i) above, deemed to be the amount of such Taxes for the entire
period for which such Tax is assessed (“Assessment Period”) (or, in the case of
such Taxes determined on an arrears basis, the amount of such Taxes for the
immediately preceding Assessment Period), multiplied by a fraction the numerator
of which is the number of calendar days in the Assessment Period ending on the
Closing Effective Date and the denominator of which is the number of calendar
days in the entire Assessment Period.
     (c) Purchaser will promptly remit to Seller all refunds received by
Purchaser and attributable to Taxes paid by or on behalf of the Seller, unless
and except to the extent that any such refunds were accounted for in the
Purchase Price.

28



--------------------------------------------------------------------------------



 



     6.2. Returns and Payments.
     (a) Seller shall prepare and file or otherwise furnish in proper form to
the appropriate Taxing Authority (or cause to be prepared and filed or so
furnished) in a timely manner all Tax Returns with respect to the Company for
Taxable Periods ending on or before the Closing Effective Date. Purchaser shall
prepare and file (or cause to be prepared and filed) all Tax Returns with
respect to the Company for any Taxable Period ending after the Closing Effective
Date. Tax Returns of the Company with respect to Straddle Period Taxes shall be
prepared in a manner reasonably consistent with past practices employed with
respect to the Company, except where a contrary manner is required by law.
Purchaser shall provide the Seller and its authorized representatives with a
copy of such completed Tax Return and statement certifying the amount of Tax
shown on such Tax Return that is allocable to Seller pursuant to Section 6.1(b),
together with appropriate supporting information and schedules at least
forty-five (45) days prior to the due date (including extensions thereof) for
the filing of such Tax Return, and such other party and its authorized
representatives shall have the right to review and comment on such Tax Return
and statement prior to the filing of such Tax Return.
     (b) Seller shall pay or cause to be paid when due and payable all Taxes
with respect to the Company for any Taxable Period ending on or before the
Closing Effective Date to the extent such Taxes exceed the amount, if any,
accrued for such Taxes in the calculation of the Purchase Price. To the extent
the amount accrued for any Taxes as of the Closing Effective Date exceeds the
actual amount of such Taxes that are due and payable for periods ending on or
before the Closing Effective Date, Purchaser shall promptly remit such excess to
Seller.
     6.3. Consents.
     (a) After the Closing, Purchaser shall promptly notify Seller or Seller
shall promptly notify Purchaser in writing of any written notice of a proposed
assessment or claim in a contest (“Contest”) of Purchaser or Seller which, if
determined adversely to the taxpayer, would be grounds for indemnification under
this Article 6.
     (b) For all Consolidated Returns for any group of which Seller or any of
its Affiliates is a member, Seller shall control all such Contests in connection
therewith. Prior to the Closing Date, Seller shall control all Contests relating
to non-Consolidated Returns of the Company. After the Closing Date, in the case
of a Contest that relates to a non-Consolidated Return of the Company (or any
item relating thereto or reported thereon) for a Taxable Period ending on or
before or that includes the Closing Effective Date, Seller shall have the right
at its expense to control the conduct of such Contest, and for all Taxable
Periods thereafter, Purchaser shall control such Contests. If Seller does not
assume the defense of any such Contest for a Taxable Period ending on or before
or that includes the Closing Effective Date, Purchaser may defend the same in
such manner as it may deem appropriate, including, but not limited to, settling
such contest after giving ten days prior written notice to Seller setting forth
the terms and conditions of settlement. In the event of a Contest covered by the
third sentence of this paragraph, that involves issues relating to a potential
adjustment for which Seller has

29



--------------------------------------------------------------------------------



 



liability and that are required to be dealt with in a proceeding that also
involves separate issues relating to a potential adjustment for which Purchaser
would be liable, Purchaser shall have the right, at its expense, to control the
Contest but only with respect to the latter issues.
     (c) With respect to issues relating to a potential adjustment relating to
non-Consolidated Returns (or any item relating thereto or reported thereon) for
which both Seller and Purchaser could be liable, (i) each party may participate
in the Contest, and (ii) the Contest shall be controlled by Purchaser; provided,
however, Purchaser may not settle any Contest without the prior consent of
Seller if such settlement would result in an increase in the indemnification
obligation of Seller pursuant to this Agreement or if such settlement would
alter a tax position previously taken by the Seller. The principle set forth in
the immediately preceding sentence shall govern also for purposes of deciding
any issue that must be decided jointly (including, without limitation, choice of
judicial forum) in situations in which separate issues are otherwise controlled
under this Article 6 by Purchaser and Seller.
     (d) Neither Purchaser nor Seller shall enter into any compromise or agree
to settle any claim pursuant to any Contest which would adversely affect the
other party for such year or a subsequent year without the written consent of
the other party, which consent may not be unreasonably withheld. Purchaser and
Seller agree to cooperate, and Purchaser agrees to cause the Company to
cooperate, in the defense against or compromise of any claim in any Contest.
          6.4. Time of Payment. Payment of any amounts due under this Article 6
in respect of Taxes shall be made (i) in the case of Tax Returns that are
required to be filed by either Purchaser or Seller, as the case may be, after
the Closing Date, no later than the due date of the applicable Tax Return that
shows Taxes due for which the other party is responsible under Section 6.1(a)
and 6.1(b) and (ii) in all other cases within three (3) Business Days following
an agreement between Seller and Purchaser that an indemnity amount is payable,
or a “determination” having been made as such term is defined in Section 1313(a)
of the Code. If liability under this Article 6 is in respect of costs or
expenses other than Taxes, payment of any amounts due under this Article 6 shall
be made within five (5) Business Days after the Date when the relevant entity
has been notified that such entity has a liability for a determinable amount
under this Article 6 and is provided with calculations or other materials
supporting such liability.
          6.5. Cooperation and Exchange of Information. Seller and Purchaser
shall (i) each provide the other, and Purchaser shall cause the Company to
provide Seller, with such assistance as may reasonably be requested by any of
them in connection with the preparation of any Tax Return, Audit or other
examination by any Taxing Authority or judicial or administrative proceedings
relating to liability for Taxes, (ii) each retain and provide the other, and
Purchaser shall cause the Company to retain and provide Seller, with any records
of other information which may be relevant to such Tax Return, Audit or
examination, proceeding or determination, and (iii) each provide the other with
any final determination of any such Audit or examination, proceeding or
determination that affects any amount required to be shown on any Tax Return of
the other for any Period. Without limiting the generality of the foregoing,
Purchaser shall retain, and shall cause the Company to retain, and Seller shall
retain, until the applicable statutes of limitation (including any extension)
have

30



--------------------------------------------------------------------------------



 



expired, copies of all Tax Returns, supporting work schedules and other records
or information which may be relevant to such returns for all Taxable Periods or
portions thereof ending before or including the Closing Effective Date and shall
not destroy or otherwise dispose of any such records without first providing the
other party with a reasonable opportunity to review and copy same.
          6.6 Transfer Taxes. Seller shall bear the cost of any documentary,
stamp, stock transfer or similar transfer Tax payable with respect to the
transfer of the Triumphe Shares to the Purchaser.
          6.7 Miscellaneous.
     (a) Seller and Purchaser agree to treat all payments made by either of them
to or for the benefit of the other (including any payments to the Company) under
this Article 6, under other indemnity provisions of the Agreement and for any
misrepresentations or breaches of warranties or covenants as adjustments to the
Purchase Price or as capital contributions, as the case may be, for Tax purposes
and that such treatment shall govern for all purposes hereof except to the
extent that the laws of a particular jurisdiction provide otherwise, in which
case such payments shall be made in an amount sufficient to indemnify the
relevant party on an after-Tax basis.
     (b) For purposes of this Article 6, all Taxes of the Company for all
pre-Closing periods shall be determined without regard to the carryback of any
net operating loss, capital loss, general business credit or other Tax attribute
from a post-Closing period.
ARTICLE 7
TERMINATION
          7.1. Termination. This Agreement may be terminated at any time prior
to the Closing Date by:
     (a) the mutual written consent of the Parties;
     (b) either Party, by written notice to the other Party, if the Closing
shall not have occurred on or before January 3, 2006, provided, however, that
this Agreement may not be terminated pursuant to the foregoing provision if the
Parties are proceeding diligently and in good faith to close the transactions
contemplated hereby and (i) the only unfulfilled condition precedent to Closing
is the approval or disapproval of the transactions contemplated by this
Agreement by the Pennsylvania Department of Insurance (or the Ohio Department of
Insurance, to the extent required), and the required filings have been timely
made, are being prosecuted in good faith and have not been denied; or (ii) the
parties are engaged in arbitration as contemplated by Article 2 hereof.
Notwithstanding the provisions of this subsection (b), if the failure to close
the transactions contemplated by this Agreement within the time periods
mentioned above is attributable to a Party’s malfeasance or the breach of any

31



--------------------------------------------------------------------------------



 



of its covenants hereunder such Party will not be entitled to terminate this
Agreement pursuant to this subsection (b);
     (c) either Party, at any time after the final refusal to consent to the
transfer of the Triumphe Shares as contemplated herein by the Pennsylvania
Department of Insurance;
     (d) a Party, if there has been any material breach of any representation or
covenant of the other Party (or, additionally in the case of Seller, the
Company) hereunder and such breach shall not have been remedied within fifteen
(15) days after the receipt from the non-breaching Party of a notice in writing
specifying the nature of such breach and requesting that such breach be cured;
or
     (e) a Party, if the other Party (or, additionally in the case of Seller,
the Company) shall be unable to pay its liabilities when due, or has filed a
voluntary petition in bankruptcy, or is adjudicated bankrupt or insolvent, or if
any receiver is appointed for its business or property, or if any trustee in
bankruptcy or insolvency shall be appointed under the laws of the United States
government or of the several states, and such receiver or trustee has not been
discharged within thirty (30) days after such appointment.
          7.2. Effect of Termination. If this Agreement is terminated pursuant
to Section 7.1, the entire escrow (Closing Payment plus accrued interest) shall
be released to Purchaser and this Agreement, other than the provisions of
Sections 3.1.12 (Brokers), 3.2.5 (Brokers), 9.3 (Expenses), 9.4 (Public
Announcements), 9.12 (Governing Law), and 9.13 (Waiver of Jury Trial), shall
become null and void and of no further force and effect and all rights and
liabilities of the Parties hereunder shall terminate, except for liabilities
with respect to breaches of any representations, warranties or covenants of this
Agreement prior to the date of termination pursuant to Section 7.1.
Additionally, the provisions of the Confidentiality Agreement dated February 3,
2004 with respect to the transaction contemplated hereby shall continue in full
force and effect through December 31, 2006.
ARTICLE 8
INDEMNIFICATION
          8.1. Survival of Representations and Warranties. All representations
and warranties made by the Parties in this Agreement or pursuant to the
Disclosure Schedules, or any other schedule, certificate, instrument or document
delivered pursuant to this Agreement shall survive the execution and delivery of
this Agreement, any examination by or on behalf of the Parties hereto and the
Closing for a period of eighteen (18) months after the Closing Date; provided,
however, that the representations and warranties contained in Sections 3.1.10
(Taxes) and 3.1.17 (No Employee Claims) shall terminate upon the expiration of
the applicable statute of limitations period (including extensions thereof) for
any claims made in respect of the matters referred to in such Sections and
provided, further, that the representations and warranties of Seller contained
in Sections 3.1.2 (Triumphe Shares) and 3.1.12 (Brokers), and 3.1.14 (Absence of
Claims), and of Purchaser in Section 3.2.5 (Brokers) shall survive the Closing
and remain in effect indefinitely. Any and all

32



--------------------------------------------------------------------------------



 



covenants and agreements contained herein shall survive until performed pursuant
to the terms hereof or waived. Notwithstanding the foregoing, any covenant,
representation or warranty as to which a claim shall have been instituted prior
to the applicable expiration date as herein provided shall continue to survive
until such claim has been finally decided, settled or adjudicated.
     8.2. Additional Definitions. For purposes of this Agreement, (i)
“indemnified party” means a Person asserting a claim for indemnification under
this Agreement, (ii) “indemnifying party” means a Person against whom a claim
for indemnification is asserted under this Agreement, and (iii) “Indemnifiable
Losses” means any and all actual damages, claims, suits, actions, demands,
losses, judgments, settlements, liabilities or out-of-pocket expenses (including
reasonable attorneys’ fees and expenses and court costs).
     8.3. Indemnity.
     (a) Seller hereby indemnifies Purchaser, its Affiliates (including the
Company) and their respective directors, officers, employees and agents, and
holds such parties harmless from and against and in respect of, and shall on
demand pay or reimburse Purchaser, its Affiliates (including the Company) and
their respective directors, officers, employees and agents, for, Indemnifiable
Losses, whether or not resulting from third party claims, resulting from or
arising out of or relating to, directly or indirectly (i) the breach of any
representation or warranty of Seller or the Company contained in this Agreement,
(ii) the nonperformance, partial or total, of any covenant or agreement of
Seller or the Company contained in this Agreement, or (iii) the matters
described on Disclosure Schedule 8.3, as such schedule may be amended by mutual
agreement of the Parties from time to time as a result of Purchaser’s due
diligence following the date of this Agreement.
     (b) Purchaser hereby indemnifies Seller and its Affiliates, and their
respective directors, officers, employees and agents, and holds such parties
harmless from and against and in respect of, and shall on demand pay or
reimburse Seller and its Affiliates, and their respective directors, officers,
employees and agents, for Indemnifiable Losses, whether or not resulting from
third party claims, resulting from or arising out of or relating to, directly or
indirectly, (i) the breach of any representation or warranty of Purchaser
contained in this Agreement, (ii) the nonperformance, partial or total, of any
covenant or agreement of Purchaser contained in this Agreement, or (iii) the
operation of the Company after the Closing Date (including but not limited to
any act or omission by Purchaser or its representatives (including but not
limited to the Company after the Closing) that directly causes a draw to be
presented against any letter of credit issued on behalf of any Affiliate of the
Seller with respect to the business operations of the Company), except to the
extent attributable to any pre-Closing conduct of the business by Seller or the
Company.
     (c) Notwithstanding anything herein to the contrary, Seller shall not be
liable hereunder for any amounts in excess of the Purchase Price.

33



--------------------------------------------------------------------------------



 



     (d) Purchaser shall be entitled to indemnification hereunder only when the
aggregate of the Indemnifiable Losses exceeds $ 25,000 (the “Deductible
Amount”), whereupon Purchaser shall be entitled to indemnification for all
Indemnifiable Losses in excess of the Deductible Amount.
          8.4. Third Party Claims. If a claim by a third party is made against a
party indemnified pursuant to this Article 8, and if such indemnified party
intends to seek indemnity with respect thereto under this Article 8, the
indemnified party shall promptly (and in any case within 10 days after the
indemnified party receives notice of such claim being made) notify the
indemnifying party of such claim; provided, however, that any failure of the
indemnified party to notify promptly the indemnifying party of such claim shall
not relieve the indemnifying party of its obligations pursuant to this Article 8
except to the extent that the indemnifying party would be actually prejudiced
under this Article 8 in any way as a result of such failure. The indemnifying
party shall have the right (but not the obligation) to undertake, conduct, and
control, through counsel of its own choosing and at the indemnifying party’s
expense, the settlement or defense thereof, provided the indemnifying party (i)
proceeds in good faith, expeditiously, and diligently and (ii) provides the
indemnified party a written undertaking reasonably acceptable as to form to the
indemnified party (A) to absolutely and unconditionally, irrespective of any
defense based on this Article 8 or otherwise, pay promptly the full amount of
any final judgment with respect to such claim and (B) to post any necessary
bonds or other security required in order to stay any judgment pending an appeal
in the event that the indemnifying party shall elect to prosecute such appeal;
the indemnified party shall cooperate with the indemnifying party or parties
electing to defend in connection therewith, provided that the indemnifying party
shall permit the indemnified party or parties to participate in such settlement
or defense through counsel chosen by the indemnified party, provided that
(except as provided below) the fees and expenses of such counsel shall be borne
by the indemnified party. Without the prior written consent of the indemnified
party, which consent shall not unreasonably be withheld or delayed, the
indemnifying party will not enter into any settlement of any such claim. If the
indemnifying party does not serve on the indemnified party by certified mail,
postage prepaid, return receipt requested (or nationally-recognized overnight
courier, delivery confirmed), a written notice of its intention to defend or
does not commence to contest any matter within 10 Business Days after receipt of
notice from the indemnified party of the existence of such matter, or if the
indemnifying party disputes it is liable to the indemnified party for any sum
pursuant to this Article 8 or fails to deliver the undertaking described above,
the right to defend such claim shall be deemed waived, and the indemnified party
shall have full right and power to defend or otherwise deal with, settle and
dispose of the matter (and shall be indemnified for the fees and expenses of
counsel retained for such purpose); provided, however, that the indemnified
party or parties will not enter into any settlement or pay (except pursuant to a
final court order or judgment) any such claim without the prior written consent
of the indemnifying party, which consent shall not unreasonably be withheld or
delayed. Notwithstanding the foregoing, the indemnified party or parties shall
have the right to pay or settle any such claim without the prior written consent
of the indemnifying party, provided that in such event such party or parties
shall waive any right to indemnity therefor by the indemnifying party.
          8.5 Indemnity Payments. The amount of any Indemnifiable Losses for
which indemnification is provided under this Article 8 shall be (i) net of
(y) any amounts recovered or recoverable by an indemnified party pursuant to any
indemnification agreement with any third party,

34



--------------------------------------------------------------------------------



 



other than any insurance policy, and (z) any insurance proceeds (net of
associated incremental premiums) available as an offset against such
Indemnifiable Losses and (ii) increased to take account of any net tax cost
incurred by any indemnified party arising from the receipt or accrual of
indemnity payments hereunder and reduced to take account of any net tax benefit
realized by any indemnified party from the incurrence or payment of any such
Indemnifiable Loss.
          8. 6. Exclusive Remedy. Other than with respect to Taxes, the
indemnities provided for in this Article 8 shall be the sole and exclusive
remedies of the Purchaser, the Company or the Seller, as the case may be, with
respect to the transaction contemplated by this Agreement; provided, that
nothing herein shall limit in any way any such Party’s remedies in respect of
fraud or intentional misrepresentation or omission by the other Party in
connection herewith or the transactions contemplated hereby or the rights of
such Party to such equitable remedies as may be available.
          8.7 Miscellaneous. The rights of each indemnified party under this
Article 8 are cumulative, and each such Person shall have the right in any
particular circumstance, in its sole discretion, to enforce any provision of
this Article 8 without regard to the availability of a remedy under any other
provision of this Article 8. Seller hereby agrees that it shall not make any
claim for indemnification against the Purchaser or Company by reason of the fact
that Seller was a controlling person or representative of Company or was serving
as such for another Person at the request of Purchaser or Company with respect
to any claim brought by Purchaser (or another indemnified party) against Seller
relating to this Agreement or the transactions contemplated hereby, and Seller
expressly waives any right of subrogation, contribution, advancement,
indemnification or other claim against Company with respect to any amounts owed
by Seller pursuant to this Article 8.
ARTICLE 9
MISCELLANEOUS
          9.1. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been given when delivered by
nationally-recognized overnight courier service or by first-class registered or
certified mail, postage prepaid, return receipt requested, addressed:
     if to Seller:
Triumphe Insurance Holdings, LLC
c/o Volvo Commercial Finance
7025 Albert Pick Road, Suite 105
Greensboro, NC 27409
Attn: General Counsel/Legal Department

35



--------------------------------------------------------------------------------



 



     if to Purchaser:
National Interstate Insurance Company
3250 Interstate Drive
Richfield, OH 44286-9000
Attention: General Counsel
Seller or Purchaser may designate another addressee or change its address for
notices and other communications hereunder by a notice given to the other Party
in the manner provided for herein.
          9.2. Entire Agreement. This Agreement (including all exhibits and
Disclosure Schedules) supersedes all prior discussions and agreements between
the Parties with respect to the subject matter hereof, and contains the sole and
entire agreement between the parties hereto with respect to the subject matter
hereof (except to the extent that the Confidentiality Agreement described in
Article VII hereof will survive in the event that this Agreement is terminated
prior to Closing).
          9.3. Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated hereby are consummated,
each Party will pay its own costs and expenses incurred in connection with the
negotiation, execution and closing of this Agreement and the transactions
contemplated hereby.
          9.4. Public Announcements. At all times at or before the Closing,
Seller and Purchaser will not issue or make any reports, statements or releases
to the public with respect to this Agreement or the transactions contemplated
hereby without the consent of the other. If either party is unable to obtain the
approval of its public report, statement or release from the other party and
such report, statement or release is, in the opinion of legal counsel to such
party, required by law in order to discharge such party’s disclosure
obligations, then such party may make or issue the legally required report,
statement or release and promptly furnish the other party with a copy thereof.
Seller and Purchaser will also obtain the other party’s prior approval of any
press release to be issued immediately following the Closing announcing the
consummation of the transactions contemplated by this Agreement, such approval
not to be unreasonably withheld. Thereafter the provisions of this Section 9.4
shall cease to apply to Seller and Purchaser.
          9.5. Waiver; Construction.
     (a) Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by law or otherwise afforded, will be cumulative and not alternative. The
Parties intend that each representation, warranty and covenant contained herein
shall have independent significance. If any party has breached or violated, or
if there is an inaccuracy in, any representation, warranty, or covenant
contained herein in any respect, the fact that

36



--------------------------------------------------------------------------------



 



there exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
party has not breached or violated, or in respect of which there is not an
inaccuracy, shall not detract from or mitigate the fact that the party has
breached or violated, or there is an inaccuracy in, the first representation,
warranty or covenant.
     (b) Neither the listing nor description of any item, matter, or document in
any Disclosure Schedule hereto nor the furnishing or availability for review of
any document shall be construed to modify, qualify or disclose an exception to
any representation or warranty of any party made herein or in connection
herewith, except to the extent that such representation or warranty specifically
refers to such Disclosure Schedule and such modification, qualification or
exception is clearly described in such Disclosure Schedule.
          9.6. Amendment. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
party hereto.
          9.7. No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person.
          9.8. No Assignment; Binding Effect. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any party hereto
without the prior written consent of the other party hereto and any attempt to
do so will be void, except for assignments and transfers by operation of law,
and except that Purchaser may assign all of its rights hereunder to one or more
entities, 100% of the interests in which are owned directly or indirectly by
Purchaser or National Interstate Corporation (“Parent”), provided Purchaser
remains liable for all obligations of “Purchaser” hereunder and Parent’s
undertaking set forth below remains in full force and effect. Subject to the
preceding sentence, this Agreement is binding upon, inures to the benefit of and
is enforceable by the parties hereto and their respective successors and
assigns.
          9.9. Headings. The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.
          9.10. Invalid Provisions. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, under any present or future law, and if
the rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

37



--------------------------------------------------------------------------------



 



          9.11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
          9.12. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania without giving
effect to the provisions thereof relating to conflicts of law. The Parties each
irrevocably submit to the non-exclusive jurisdiction of any Pennsylvania State
or United States Federal court sitting in the County of Dauphin over any suit,
action or proceeding arising out of or relating to this Agreement. The Parties
each irrevocably waive, to the fullest extent permitted by law, any objection
which they may now or hereafter have to the laying of the venue of any such
proceeding brought in any such court and any claim that any such proceeding
brought in such court has been brought in an inconvenient forum. The Parties
each agree that final judgment in any such suit, action or proceeding brought in
such a court shall be conclusive and binding on it and may be enforced in any
court to the jurisdiction of which it is subject by a suit upon such judgment.
          9.13. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C)
EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.13.
          9.14 Specific Performance. Each of the parties acknowledges and agrees
that the other party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached or violated. Accordingly, each of the parties
agrees that, without posting bond or other undertaking, the other party shall be
entitled to an injunction or injunctions to prevent breaches or violations of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the parties and the
matter in addition to any other remedy to which it may be entitled, at law or in
equity. Each party further agrees that, in the event of any action for specific
performance in respect of such breach or violation, it shall not assert that the
defense that a remedy at law would be adequate.

38



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have duly executed this Agreement as
of the date first above written.

            NATIONAL INTERSTATE INSURANCE COMPANY
      By:   /s/ Gary N. Monda         Title: Vice President             

Undertaking of National Interstate Corporation
National Interstate Corporation, an Ohio corporation and the Parent of
Purchaser, acting by and through its duly-authorized officer, joins in the
execution of this Agreement for the exclusive purpose of guaranteeing to
Purchaser the timely payment of Purchaser’s obligations with respect to
Indemnifiable Losses as provided in Article 8 of this Agreement.

            NATIONAL INTERSTATE CORPORATION
      By:   /s/ Paul F. Haffner         Title: Vice President             

[Signatures Continue on Following Page]

39



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have duly executed this Agreement as
of the date first above written.

            TRIUMPHE INSURANCE HOLDINGS LLC
      By:   /s/ Larry A. Weisberg         Title: Larry A. Weisberg, President   
         

Undertaking of VFS US LLC
VFS US LLC, a Delaware Limited Liability Company and Affiliate of Seller, acting
by and through its duly-authorized officer, joins in the execution of this
Agreement for the exclusive purpose of guaranteeing to Purchaser the timely
payment of Seller’s obligations with respect to Indemnifiable Losses as provided
in Article 8 of this Agreement.

            VFS US LLC
      By:   /s/ Teresa D. Davidson         Title: Teresa D. Davidson, Vice
President             

40



--------------------------------------------------------------------------------



 



EXHIBITS
Exhibit A       —       Escrow Agreement

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULES

      Schedules    
1.1
  Officers of Seller
 
   
1.2
  Officers of Purchaser
 
   
2.2
  Contingent Liabilities
 
   
3.1.3
  Permitted Liens
 
   
3.1.4
  Seller Consents
 
   
3.1.5
  Financial Statements; Assets
 
   
3.1.6
  Liabilities
 
   
3.1.7
  Litigation
 
   
3.1.9
  Insurance Regulation
 
   
3.1.10
  Taxes
 
   
3.1.11
  Certain Changes
 
   
3.1.13
  Conduct of Operations
 
   
3.1.18
  Contracts
 
   
3.1.19
  Powers of Attorney and Suretyship
 
   
3.2.3
  Purchaser Consents
 
   
5.7(b)(ii)
  Policy and Claims Summary for Programs in Runoff
 
   
8.3
  Indemnifiable Losses

 



--------------------------------------------------------------------------------



 



Exhibit A
ESCROW AGREEMENT
     This Escrow Agreement (this “Agreement”) is made and entered into as of
[    ], 2005, by and among TRIUMPHE INSURANCE HOLDINGS LLC, a Delaware limited
liability company (“Seller”), NATIONAL INTERSTATE INSURANCE COMPANY, an Ohio
corporation (“Purchaser”), and KEYBANK NATIONAL ASSOCIATION, a national banking
association, as escrow agent (the “Escrow Agent”).
     WHEREAS, Seller and Purchaser have entered into a Stock Purchase Agreement,
dated as of September 30, 2005 (the “Purchase Agreement”), pursuant to which,
among other things, Seller has agreed to sell, and Purchaser has agreed to
purchase, all of the Triumphe Shares. Seller and Purchaser are required under
the terms of the Purchase Agreement to enter into this Agreement;
     WHEREAS, this Agreement sets forth the rights and obligations of Seller,
Purchaser, and the Escrow Agent concerning the opening, administration, and
closing of the escrow account required to be established pursuant to the
Purchase Agreement; and
     WHEREAS, capitalized terms used but not otherwise defined in this Agreement
shall have the meanings ascribed to such terms in the Purchase Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller, Purchaser, and the Escrow
Agent hereby agree as follows:
1.The Escrow Account.
1.1 Establishment of the Escrow Account. No later than November 30, 2005,
Purchaser shall deposit with the Escrow Agent the Closing Payment in immediately
available funds (the “Escrow Amount”). The Escrow Amount and all interest and
earnings accrued on the Escrow Amount are hereinafter called the “Escrow Funds.”
The Escrow Funds shall be held and applied by Escrow Agent in accordance with
the terms set forth in this Agreement.
1.2 Investment of the Escrow Funds; Notice of Receipt; Information. The Escrow
Agent shall, immediately upon receipt of the Escrow Amount: (a) deposit the
Escrow Amount in a separate account maintained by the Escrow Agent; and
(b) provide written notice to Seller and Purchaser of the Escrow Agent’s receipt
of the Escrow Amount. The Escrow Agent shall invest the Escrow Amount in money
market instruments. Any interest and earnings on the Escrow Funds shall, until
disbursed in accordance with the terms of this Agreement, be reinvested by the
Escrow Agent in the same manner as the Escrow Amount. Except as set forth in
Section 2.2 of the Purchase Agreement, interest and earnings on the Escrow Funds
shall inure to the benefit of Seller and accrue in the escrow account so long as
any unpaid portion of the Purchase Price remains in the escrow account for the
benefit of Seller. The Escrow Agent shall inform Seller and Purchaser about the
state of the Escrow Funds, and the interest and earnings thereon, upon the
written request of Seller or Purchaser.
2. Disbursement of the Escrow Funds. The disbursement of the Escrow Funds is
governed by Article 2 and Section 7.2 of the Purchase Agreement. If the parties
agree upon the Purchase Price by November 30, 2005, then the parties shall
proceed to Closing. Should the final Purchase Price agreed upon by the parties
be a positive value and less than the Escrow Amount, the Purchase Price plus
accrued interest specifically attributable to the Purchase Price

1



--------------------------------------------------------------------------------



 



will be released to Seller at Closing, with the remaining escrow balance
returned to Purchaser at Closing. Should the Purchase Price be a positive value
and greater than the Escrow Amount, then at Closing the entire escrow (Escrow
Amount plus all accrued interest) will be released to Seller, and Purchaser will
concurrently make a payment to Seller in immediately available funds in an
amount equal to the Purchase Price less the Escrow Amount. Should the Purchase
Price be a negative value, the entire escrow (Escrow Amount plus all accrued
interest) will be immediately released to Purchaser, and Seller will make a
payment to Purchaser in immediately available funds in an amount equal to the
amount the Purchase Price is below zero dollars.
     Should the Parties fail to agree on the final Purchase Price by
November 30, 2005, the parties will nevertheless proceed to Closing and will
submit their differences to binding arbitration in Harrisburg, Pennsylvania
under the rules and procedures of the American Arbitration Association to
determine the final Purchase Price. Should the final Purchase Price determined
by the Arbitrator’s Order be a positive value and less than the Escrow Amount,
the Purchase Price plus accrued interest specifically attributable to the
Purchase Price will be immediately released to Seller, with the remaining escrow
balance returned to Purchaser. Should the Purchase Price be a positive value and
greater than the Escrow Amount, the entire escrow (Escrow Amount plus all
accrued interest) will be immediately released to Seller, and Purchaser will
make a payment to Seller in immediately available funds in an amount equal to
the Purchase Price less the Escrow Amount. Should the Purchase Price be a
negative value, the entire escrow (Escrow Amount plus all accrued interest) will
be immediately released to Purchaser, and Seller will make a payment to
Purchaser in immediately available funds in an amount equal to the amount the
Purchase Price is below zero dollars. The balances shall be settled by either
party as the case may be within fifteen (15) days of the arbitration award. All
fees and expenses of the arbitration shall be borne equally between Seller and
Purchaser. For purposes of clarity, such fees and expenses shall not include the
parties’ respective legal and accounting fees, which shall be the obligations of
the respective parties contracting for any such services.
3. Release of the Escrow Funds. The release of the Escrow Funds is governed by
Article 2 and Section 7.2 of the Purchase Agreement. The Escrow Funds shall be
released no later than the later of (i) the Closing, or (ii) if the Purchase
Price is not determined as of the Closing Date, then pursuant to the
Arbitrator’s Order. The Escrow Agent will disburse funds upon receipt of joint
written instructions executed by Purchaser and Seller or written instructions
received from Arbitrator. Escrow Agent will not be responsible for determining
or calculating amounts to be disbursed.
4. General Provisions.
4.1 Records. The Escrow Agent shall maintain a record of all amounts deposited
in the escrow account, all interest and earnings on the Escrow Funds, and all
disbursements made by it. The Escrow Agent shall, upon reasonable request, make
such records available to Seller and Purchaser for inspection during normal
business hours.
4.2 Limitation of the Escrow Agent’s Responsibility. In making disbursements
under this Agreement, the Escrow Agent shall not be required to use any funds
other than the Escrow Funds, and the interest and earnings thereon. The duties
and obligations of the Escrow Agent hereunder shall be determined solely
pursuant to the express provisions of this Agreement.
4.3 Conditions of the Escrow Agent’s Obligations.
     (a) The Escrow Agent shall be entitled to rely, and shall be protected in
acting in reliance, upon any instructions or directions furnished to it in
writing by Seller and/or Purchaser

2



--------------------------------------------------------------------------------



 



pursuant to any provisions of this Agreement and shall be entitled to reasonably
treat any such instruction or direction as genuine and as the document it
purports to be; provided that any disbursements pursuant to Section 2 hereof and
Section 2.2 of the Purchase Agreement shall be made only upon joint written
instructions of the Seller and Purchaser as contemplated by Section 4.5 hereof
or the Arbitrator’s Order. The Escrow Agent shall not be liable, except for its
gross negligence or willful misconduct and, except with respect to claims based
upon such gross negligence or willful misconduct that are successfully asserted
against the Escrow Agent, the other parties hereto shall jointly and severally
indemnify and hold harmless the Escrow Agent (and any successor escrow agent)
from and against any and all losses, liabilities, claims, actions, damages, and
expenses, including reasonable attorneys fees and disbursements, arising out of
or in connection with this Agreement.
     (b) The Escrow Agent shall be entitled to a fee of One Thousand Dollars
($1,000.00) for its services under this Agreement. The fee of the Escrow Agent
shall be borne equally between Seller and Purchaser.
     (c) The Escrow Agent may resign by giving Seller and Purchaser not less
than seven (7) days advance written notice of its intention to do so; provided,
however, that the Escrow Agent shall continue to serve until Seller and
Purchaser shall have appointed a successor escrow agent. The Escrow Agent may be
removed and replaced following the giving of not less than seven (7) days prior
written notice to the Escrow Agent by both Seller and Purchaser.
4.4 Termination of this Agreement. This Agreement shall terminate, and the
obligations of the Escrow Agent under this Agreement shall be discharged, upon
the disbursement of all of the Escrow Funds and all interest and earnings
thereon.
4.5 Joint Written Instructions. Notwithstanding any other provision of this
Agreement, the Escrow Agent shall at all times act with respect to the holding
and disposition of the amounts held in the escrow account in accordance with any
joint written instructions signed on behalf of both Seller and Purchaser which
may include a copy of the signed Purchase Agreement.
4.6 Notices. All notices and other communications under this Agreement shall be
given in accordance with Section 9.1 of the Purchase Agreement, and shall be
deemed to have been given as provided therein, to the addresses of Seller and
Purchaser as provided therein and to the following address and facsimile number
of the Escrow Agent:
KeyBank National Association
127 Public Square
Corporate Escrow Dept., 14th Floor
Cleveland, Ohio 44114
Attn: Terrence J. Stone
Facsimile: (216) 689-3777
     4.7 Governing Law; Modification; Binding Effect; Assignment.
    (a) The construction, validity and performance of this Agreement and all
disputes, claims and matters between the parties relating to this Agreement
shall be governed in all respects by the substantive laws of the state of
Pennsylvania.
    (b) None of the terms or conditions of this Agreement may be changed,
waived, modified, or varied in any manner whatsoever unless made in a writing
duly signed by Seller,

3



--------------------------------------------------------------------------------



 



Purchaser, and the Escrow Agent. As between Seller and Purchaser, in the case of
any inconsistency between the terms of this Agreement and the terms of the
Purchase Agreement, the terms of the Purchase Agreement shall control.
    (c) This Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; provided that,
neither Purchaser nor Seller may assign, delegate, or otherwise transfer any of
their rights or obligations under this Agreement without the written consent of
the other party; provided, however, that Purchaser may assign, delegate, or
otherwise transfer its rights and obligations under this Agreement to an
Affiliate of Purchaser to which the Purchase Agreement has been rightfully
assigned without the written consent of Seller. Such an assignment, delegation
or other transfer will not, however, release Seller or Purchaser from any of its
obligations under this Agreement. Except as specifically set forth or referred
to herein, nothing herein expressed or implied is intended or shall be construed
to confer upon or give to any third party any rights or remedies under or by
reason of this Agreement.
4.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which shall together
constitute but one and the same instrument.
4.9 Escrow Agent Remedies.
        (a) In the event of any ambiguity or uncertainty under this Agreement or
in any notice, instruction or other communication received by the Escrow Agent
hereunder, the Escrow Agent shall refrain from taking any action other than
retaining possession of and investing the Escrow Funds, until the Escrow Agent
receives joint written instructions, signed by Seller and Purchaser, which
eliminates such ambiguity or uncertainty.
        (b) In the event of any dispute between or conflicting claims by or
between Seller and Purchaser and/or any other person or entity with respect to
any Escrow Funds, the Escrow Agent shall refuse to comply with any and all
claims, demands or instructions with respect to such Escrow Funds so long as
such dispute or conflict shall continue, and the Escrow Agent shall not be or
become liable in any way to Seller or Purchaser for failure or refusal to comply
with such conflicting claims, demands or instructions. The Escrow Agent shall
refuse to act until such conflicting or adverse claims or demands shall have
been determined (i) pursuant to terms of this Agreement or Article 2 or
Section 7.2 of the Purchase Agreement by a final order, judgment or decree of a
court or arbitration tribunal of competent jurisdiction, which order, judgment
or decree is not subject to appeal; or (ii) settled by agreement between the
conflicting parties as evidenced in a written document signed by both Seller and
Buyer and reasonably satisfactory to the Escrow Agent.
        (c) The Escrow Agent may elect, in its sole discretion, to commence an
interpleader action or seek other judicial relief or orders as it may deem, in
its sole discretion, necessary; provided that the Escrow Agent shall not
commence such an action until Seller and Purchaser have had a reasonable amount
of time in which to resolve such conflict, adverse claims or demands pursuant to
the terms of this Agreement and the Purchase Agreement.
4.10 Legal Requirements. Seller and Purchaser shall provide the Escrow Agent
with any and all documents and information that the Escrow Agent requires to
fulfil its legal obligations under any applicable law with respect to this
Agreement.

4



--------------------------------------------------------------------------------



 



[signatures follow on the next page]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser have each executed this Agreement
as of the date first written above.

            TRIUMPHE INSURANCE HOLDINGS LLC
      By:           Name:         Title:      

            NATIONAL INTERSTATE INSURANCE COMPANY
      By:           Name:         Title:      

     The Escrow Agent hereby agrees to be bound by the terms of this Agreement
and to hold, invest and disburse all amounts deposited with it hereunder in
accordance with the terms and conditions set forth in this Agreement.

            KEYBANK NATIONAL ASSOCIATION,
as the Escrow Agent
      By:           Name:         Title:      

6